EXHIBIT 10.3

 

 

 

CREDIT AGREEMENT


Dated as of


February 12, 2003


 

By and Among

 

NUI UTILITIES, INC.,

as the Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders hereunder,

FLEET NATIONAL BANK,

as the Agent,

and

FLEET SECURITIES, INC.,

as the Arranger

 


TABLE OF CONTENTS

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

GAAP Definitions

16

1.3

Other Definitional Conventions and Rules of Construction

17

 

ARTICLE II

THE LOANS

17

 

2.1

The Revolving Credit

17

2.1a

Commitment of Each Lender

17

2.1b

Notes

17

2.1d

Loan Request

18

2.1e

Making Loans

18

2.2

Interest Rates, Interest Payment and Certain Provisions Relating to Interest and
Fees

18

2.2a

Payments of Interest

18

2.2b

Interest Rate Options

19

2.2c

Interest Periods; Limitations on Elections

19

2.2d

Election, Conversion or Renewal of Interest Rte Options

20

2.2e

Notification of Election of an Interest Rate Option

20

2.2f

Interest After Maturity

20

2.3

Yield-Protection, Capital Adequacy and Miscellaneous Provisions Relating to
Euro-Rate

21

2.3a

Yield Protection

21

2.3b

Capital Adequacy

22

2.3c

Euro-Rate Unascertainable

23

2.3d

Illegality

23

2.3e

Change of Lending Office

23

2.4

Fees

24

2.4a

Facility Fee

24

2.4b

Certain Other Fees

24

2.5

Calculation of Interest and Facility Fee

24

2.6

Not Used

24

2.7

Substitution or Replacement of a Lender

24

2.8

Loan Repayment

25

2.9

Additional Payments by the Borrower

25

2.10

Voluntary Reduction of Availability

26

2.11

Loan Account

26

2.12

Payment from Accounts Maintained by Borrower

26

2.13

Time, Place and Manner of Payments

27

2.14

Mandatory Payments

27

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

27

 

3.1

Corporate Existence

27

3.2

Corporate Authority

27

3.3

Enforceability

27

3.4

No Restrictions, No Default

28

3.5

Financial Statements

28

3.6

Absence of Litigation

28

3.7

Tax Returns and Payments

28

3.8

Pension Plans

29

3.9

Compliance with Applicable Laws

29

3.10

Environmental Matters

29

3.11

Governmental approval

29

3.12

Regulations T, U and X

29

3.13

Investment Company Act

30

3.14

Public Utility Holding Company Act

30

3.15

Disclosure

30

3.16

No Subsidiaries

30

 

ARTICLE IV

AFFIRMATIVE COVENANTS

30

 

4.1

Use of Proceeds

30

4.2

Furnishing Information

31

4.3

Visitation

32

4.4

Preservation of Existence; Qualification

33

4.5

Compliance with Laws and Contracts

33

4.6

Payment of Taxes and Other Liabilities

33

4.7

Insurance

33

4.8

Maintenance of Properties

33

4.9

Plans and Benefit Arrangement

34

4.10

Senior Debt Status

34

4.11

Ownership

34

4.12

Cash Management

34

 

ARTICLE V

NEGATIVE COVENANTS

34

 

5.1

Dividends, Etc.

34

5.2

Encumbrances

35

5.3a

Leverage Ratio

35

5.3b

Fixed Charge Coverage Ratio

35

5.4

Acquisitions

35

5.5

Sales of Assets

35

5.6

Merger

35

5.7

Regulation T, U and X Compliance

36

5.8

ERISA

36

5.9

Restrictive Agreements

36

5.10

[Intentionally Omitted.]

36

5.11

Subsidiaries

36

5.12

Limitation on Capital Expenditures

36

5.13

Limitation on Indebtedness

36

5.14

Limitation on Contingent Obligations

38

5.15

[Intentionally Omitted.]

38

5.16

Limitation on Investments, Loans and Advances

38

5.17

Limitation on Optional Payments and Modifications of Debt Instruments

38

5.18

Transactions with Affiliates

39

5.19

Sale and Leaseback

39

 

ARTICLE VI

CONDITIONS PRECEDENT TO ALL EXTENSIONS OF CREDIT

39

 

6.1

All Extensions of Credit

39

6.1a

No Default

39

6.1b

Representations Correct

39

6.1c

Extension of Credit Requirements

39

6.2

Conditions Precedent to the Initial Extensions of Credit Under the Commitments

39

 

ARTICLE VII

DEFAULTS

41

 

7.1

Payment Default

41

7.2

Nonpayment of Other Indebtedness

41

7.3

Insolvency

42

7.3a

Involuntary Proceedings

42

7.3b

Voluntary Proceedings

42

7.4

Termination of Existence

42

7.5

Failure to Comply with Covenants

42

7.5a

Failure to Comply with Certain Article IV Covenants and Article V Covenants

42

7.5b

Failure to Comply with Other Covenants

42

7.6

Misrepresentation

42

7.7

Adverse Judgments, Etc.

42

7.8

Invalidity or Unenforceability

43

7.9

ERISA

43

7.10

Change of Control; Change of Beneficial Ownership or Board

43

7.11

Consequences of an Event of Default

43

7.12

Remedies Upon Default

44

 

ARTICLE VIII

AGREEMENT AMONG LENDERS

44

 

8.1

Appointment and Grant of Authority

44

8.2

Delegation of Duties

44

8.3

Reliance by Agent on Lenders for Funding

45

8.4

Non-Reliance on Agent

45

8.5

Responsibility of Agent and Other Matters

45

8.5a

Ministerial Nature of Duties

45

8.5b

Limitation of Liability

45

8.5c

Reliance

46

8.6

Actions in Discretion of Agent; Instructions from the Lenders

46

8.7

Indemnification

46

8.8

Agent's Rights as a Lender

47

8.9

Payment to Lenders

47

8.10

Pro Rata Sharing

47

8.11

Successor Agent

47

8.11a

Resignation of Agent

47

8.11b

Rights of the Former Agent

48

8.12

Notice of Default

48

8.13

Notices

48

8.14

Holders of Notes

48

8.15

Calculations

48

8.16

Beneficiaries

48

 

ARTICLE IX

GENERAL PROVISIONS

49

 

 

9.1

Amendments and Waivers

49

9.2

Expenses

50

9.3

Notices

50

9.4

Tax Withholding

51

9.5

Successors and Assigns

51

9.6

Assignments and Participations

51

9.6a

Assignments

51

9.6b

Assignment Register

53

9.6c

Participations

53

9.7

Severability

53

9.8

Survival

53

9.9

Governing Law

54

9.10

Non-Business Days

54

9.11

Integration

54

9.12

Headings

54

9.13

Set-Off

54

9.14

Consent to Forum

54

9.15

Waiver of Jury Trial

55

9.16

Indemnity

55

9.17

Counterparts

55

9.18

Replacement of Note

55

 

TABLE OF EXHIBITS

Exhibit

Exhibit A                      Pricing Grid

Exhibit B                      Form of Note

Exhibit C                      Form of Loan Request

Exhibit D                      Form of Compliance Certificate

Exhibit E                       Form of Opinion of Counsel

Exhibit F                       Form of Assignment and Assumption Agreement

Exhibit G                      Form of Solvency Certificate

Schedules

3.8       Plans

5.2       Existing Encumbrances Securing Indebtedness

5.13            Indebtedness


CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of February 12, 2003, by and among NUI
UTILITIES, INC., a New Jersey corporation (as further defined below, the
"Borrower"), each financial institution which, from time to time, becomes a
party hereto in accordance with Subsection 9.6a (individually, a "Lender" and
collectively, the "Lenders"), FLEET NATIONAL BANK, as Agent for the Lenders (in
such capacity the "Agent"), and FLEET SECURITIES, INC., as Arranger (the
"Arranger").

RECITALS:

WHEREAS, the Borrower desires to obtain a Commitment (as defined below) from
each of the Lenders pursuant to which Loans, (as defined below) will be made to
the Borrower from time to time prior to the Termination Date (as defined below);
and

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend such Commitment and make such Loans to the
Borrower.

            NOW THEREFORE, the parties hereto, intending to be legally bound,
and in consideration of the foregoing and the mutual covenants contained herein,
hereby agree as follows:

ARTICLE 1. DEFINITIONS.

1.1            Defined Terms.  As used herein the following terms shall have the
meaning specified unless the context otherwise requires:

            "Adjusted Base Rate" means the interest rate relating to the Base
Rate Option as described in item (i) of subsection 2.2(b).

            "Adjusted Euro-Rate" means the interest rate relating to the
Euro-Rate Option as described in item (ii) of Subsection 2.2b.

            "Affiliate" means as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to vote
10% or more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct use or cause the direction of the
management and the policies of such Person, whether by contract or otherwise.

            "Agency Services Agreement" has the meaning set forth in Section
6.2(xiii).

            "Agent" has the meaning set forth in the preamble to this Agreement.

            "Agreement" means this Credit Agreement, together with the exhibits
and schedules hereto and all extensions, renewals, amendments, modifications,
substitutions and replacements hereto and hereof, as amended, supplemented or
modified from time to time.

            "Applicable Base Rate Margin" means, for each Base Rate Portion, a
rate per annum equal to the annualized rates (stated in terms of basis points)
indicated on the pricing grid attached hereto as "Exhibit A" and corresponding
to the ratings established by both S&P and Moody's applicable to the Borrower's
Senior Ratings at such date of determination, provided, however, that the
Applicable Base Rate Margin will be increased by twelve and one-half (12.5)
basis points (0.125%) during the period in which more than 50% of the
Commitments are utilized.  For the purposes hereof, the Commitments shall be
deemed to be utilized by the aggregate amount of Loans then outstanding.

For purposes of determining the Applicable Base Rate Margin: (i) if the Senior
Ratings established by Moody's and S&P shall differ, the pricing shall be based
on the higher of the two Senior Ratings unless one of the Senior Ratings is two
or more levels lower than the other, in which case the pricing shall be
determined by reference to the level next above that of the lower of the two
Senior Ratings, (ii) if any Senior Rating established by Moody's or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody's or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change, (iii)
notwithstanding anything herein to the contrary, if at any time during the term
of this Agreement, the Borrower shall not have a Senior Rating assigned by S&P,
the "Applicable Base Rate Margin" means, for each Base Rate Portion, a rate per
annum equal to the annualized rates (stated in terms of basis points) indicated
on the pricing grid attached hereto as Exhibit A and corresponding to the
ratings established by Moody's applicable to the Borrower's Senior Ratings at
such date of determination, and (iv) notwithstanding anything herein to the
contrary, if at any time during the term of this Agreement, the Borrower shall
not have a Senior Rating assigned by Moody's, the "Applicable Base Rate Margin"
means, for each Base Rate Portion, a rate per annum equal to the annualized
rates (stated in terms of basis points) indicated on the pricing grid attached
hereto as Exhibit A and corresponding to the ratings established by S&P
applicable to the Borrower's Senior Ratings at such date of determination. 

            "Applicable Euro-Rate Margin" means, for each Euro-Rate Portion, a
rate per annum equal to the annualized rates (stated in terms of basis points)
indicated on the pricing grid attached hereto as "Exhibit A" and corresponding
to the ratings established by both S&P and Moody's applicable to the Borrower's
Senior Ratings at such date of determination, provided, however, that the
Applicable Euro-Rate Margin will be increased by twelve and one-half (12.5)
basis points (0.125%) during the period in which more than 50% of the
Commitments are utilized.  For the purposes hereof, the Commitments shall be
deemed to be utilized by the aggregate amount of Loans then outstanding.

For purposes of determining the Applicable Euro-Rate Margin: (i) if the Senior
Ratings established by Moody's and S&P shall differ, the pricing shall be based
on the higher of the two Senior Ratings unless one of the Senior Ratings is two
or more levels lower than the other, in which case the pricing shall be
determined by reference to the level next above that of the lower of the two
Senior Ratings, (ii) if any Senior Rating established by Moody's or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody's or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change, (iii)
notwithstanding anything herein to the contrary, if at any time during the term
of this Agreement, the Borrower shall not have a Senior Rating assigned by S&P,
the "Applicable Euro-Rate Margin" means, for each Euro-Rate Portion, a rate per
annum equal to the annualized rates (stated in terms of basis points) indicated
on the pricing grid attached hereto as Exhibit A and corresponding to the
ratings established by Moody's applicable to the Borrower's Senior Ratings at
such date of determination, and (iv) notwithstanding anything herein to the
contrary, if at any time during the term of this Agreement, the Borrower shall
not have a Senior Rating assigned by Moody's, the "Applicable Euro-Rate Margin"
means, for each Euro-Rate Portion, a rate per annum equal to the annualized
rates (stated in terms of basis points) indicated on the pricing grid attached
hereto as Exhibit A and corresponding to the ratings established by S&P
applicable to the Borrower's Senior Ratings at such date of determination.

            "Arranger" has the meaning set forth in the preamble to this
Agreement.

            "Assignment and Assumption Agreement" means an Assignment and
Assumption Agreement in the form of Exhibit "H" hereto.

            "Authorized Officer" means the President, any Vice President, the
Chief Financial Officer, the Treasurer or the principal accounting officer of
the Borrower.  The Agent and the Lenders shall be entitled to rely on the
incumbency certificate delivered pursuant to Section 6.2 for the initial
designation of each Authorized Officer.  Additions or deletions to the list of
Authorized Officers may be made by the Borrower at any time by delivering to the
Agent for redelivery to each Lender a revised incumbency certificate.

            "Available Commitment" means as to any Lender, at any time, an
amount equal to the excess, if any, of (a) such Lender's Commitment over (b)
such Lender's Revolving Extensions of Credit then outstanding.

            "Bank Indebtedness" means the liability of the Borrower to pay the
Loans, the Facility Fee, other Fees, interest on any of the foregoing, and the
other amounts, including, without limitation, expenses, due hereunder.

            "Base Rate" means, for any day, the higher of (i) the sum of (A) the
Federal Funds Effective Rate for such day plus (B) fifty (50) basis points
(.50%) per annum and (ii) the Prime Rate, as of such day.

            "Base Rate Option" means the interest rate option described in item
(i) of Subsection 2.2b.

            "Base Rate Portion" means a Loan or a portion thereof which bears,
or is to bear, interest at the Adjusted Base Rate.

             "Borrower" means NUI Utilities, Inc., a New Jersey corporation and
its successors and permitted assigns.

            "Borrowing Date" means the date on which any extensions of credit
are to be made hereunder.

            "Business Day" means, any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Boston, Massachusetts or New York, New York and, if the
applicable Business Day relates to any extension of credit to which the
Euro-Rate Option applies, such day must also be a day on which dealings are
carried on in the London interbank market.

            "Capital Adequacy Event" shall have the meaning given it in
Subsection 2.3b.

            "Capital Compensation Amount" shall have the meaning given it in
Subsection 2.3b.

            "Closing" means the execution and delivery of this Agreement which
execution and delivery shall occur at the offices of Edwards & Angell, LLP in
Boston, Massachusetts, at 10:00 A.M. (eastern time) on February 12, 2003, or
such other location, date and time as is mutually agreeable to the parties
hereto.

            "Closing Date" means the day on which the Closing occurs.

            "Code" means the Internal Revenue Code of 1986, as amended from time
to time, or any successor legislation thereto, together with all regulations
promulgated and rulings issued thereunder.

            "Commitment" means, as to each Lender, the obligation of such Lender
to make Loans available to the Borrower pursuant to Section 2.1 in an aggregate
principal amount at any one time outstanding not to exceed the amount set
opposite such Lender's name on the signature pages hereto (as such amount may
change from time to time pursuant to the terms hereof, or, in the case of a
Purchasing Lender, in its Assignment and Assumption Agreement) and, as to all
Lenders, the obligation of the Lenders to make Loans available to the Borrower
in an aggregate amount equal to the Commitments of all of the Lenders.

            "Commitment Percentage" means, as to each Lender, the percentage of
the Commitment set forth opposite such Lender's name on the signature pages
hereto, as the same may be adjusted from time to time in connection with any
changes in each Lender's Commitment or in the case of a Purchasing Lender, in
its Assignment and Assumption Agreement.

            "Commitment Period" means the period from and including the Closing
Date to but not including the Termination Date, or such earlier date on which
the Commitment shall terminate as provided in this Agreement.

            "Compliance Certificate" means a Compliance Certificate
substantially in the form of Exhibit "D".

            "Consolidated" means, as to any two or more Persons, the
consolidation of the accounts of such Persons in accordance with GAAP.

            "Consolidated Fixed Charges" means for any period the sum of (a)
Consolidated Interest Expense; (b) required amortization of Consolidated Total
Indebtedness, determined on a Consolidated basis in accordance with GAAP, for
the period involved and discount or premium relating to any such Consolidated
Total Indebtedness for any period involved, whether expensed or capitalized; and
(c) Consolidated Lease Expense, determined without duplication of items included
in Consolidation Interest Expense, of the Borrower.

            "Consolidated Interest Expense" means for any period the amount of
interest expense, both expensed and capitalized, of the Borrower, determined on
a Consolidated basis in accordance with GAAP, for such period on the aggregate
principal amount of its Indebtedness, determined on a Consolidated basis in
accordance with GAAP.

            "Consolidated Lease Expense" means for any period, the aggregate
amount of fixed and contingent rentals payable by the Borrower, determined on a
Consolidated basis in accordance with GAAP, for such period with respect to
leases of real and personal property.

            "Consolidated Net Income" means for any period, net income of the
Borrower, determined on a Consolidated basis in accordance with GAAP, without
giving effect to any non-cash gain, any non-cash loss or any reversals or
adjustments to, or failure to recognize, revenue due to changes in applicable
U.S. accounting rules and regulations, in each case to the extent reasonably
acceptable to the Agent, including without limitation due to the implementation,
effective as of October 25, 2002, of EITF 02-03 ("Issues Involved in Accounting
for Derivative Contracts Held for Trading Purposes and Contracts Involved in
Energy Trading and Risk Management Activities"), the effects of which EITF
implementation are hereby deemed acceptable to the Agent.

            "Consolidated Shareholders' Equity" means the total of those items
enumerated under the heading "Common Shareholders' Equity" in the Borrower's
relevant balance sheets determined on a Consolidated basis in accordance with
GAAP, consistently applied.

           "Consolidated Total Capitalization" means, as of any date of
determination, the sum of (i) Consolidated Total Indebtedness plus (ii)
Consolidated Shareholders' Equity.

            "Consolidated Total Indebtedness" means all Indebtedness of the
Borrower, determined on a Consolidated basis in accordance with GAAP,
consistently applied.

            "Debt Issuance" means any securitization, private debt placement or
other incurrence of Indebtedness by the Borrower, excepting the incurrence of
Indebtedness covered by Section 5.13(b), (c) (but only to (c) with respect to
purchase money debt and capital leases existing on the Closing Date), (d), (e),
(f), (g), or (h) (but only as to (h) with respect to Commitments under the
Senior Credit Agreement in existence of the date hereof).

"Dollars" or "$" means the legal tender of the United States of America.

"Encumbrance" means any encumbrance, mortgage, lien, charge, pledge, security
interest, priority payment, conditional sales agreement right, or other title
retention agreement right (including any right under a lease which, in
accordance with GAAP, would be treated as a capitalized item) in, upon or
against any asset of any Person.

"Environmental Law(s)" means any and all statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions of any
Federal, state or local governmental authority relating to the environment or
the release of any materials into the environment, whether now in existence or
hereafter enacted, agreed to, issued or otherwise becoming effective.

"ERISA" means the Employee Retirement Income Security Act of 1974, together with
the regulations thereunder, as now in effect and as hereafter from time to time
amended or any successor statute.

"ERISA Affiliate" means, as of any date, any member of a controlled group of
corporations of which the Borrower is a member, which, in any event together
with the Borrower are treated as of such date as a single employer under Section
414 of the Code.

"Euro Base Rate" that rate per annum (rounded upward, if necessary, to the
nearest one hundred-thousandth of a percentage point) which represents the
offered rate for deposits in Dollars, for a period of time comparable to such
Interest Period, which appears on the British Bankers' Association Interest
Settlement Rate Page, as displayed as Dow Jones Market, Page 3750, as of 11:00
a.m. (London time) on that day that is two Business Days preceding the first day
of such Interest Period; provided, however, that if the rate described above
does not appear on the Telerate System on any applicable interest determination
date, then the Euro Base Rate for any Interest Period will be determined on the
basis of the offered rates for deposits in Dollars for a period of time
comparable to such Interest Period which are offered by four major banks in the
London interbank market at approximately 11:00 a.m. (London time) on that day
that is two London Business Days preceding the first day of such Interest
Period, as selected by the Agent.  The principal London office of each of four
major London banks will be requested to provide a quotation of its Dollar
deposit offered rate.  If at least two such quotations are provided, the rate
for that date will be the arithmetic mean of the quotations.  If fewer than two
quotations are provided as requested, the rate for that date will be determined
on the basis of the rates quoted for loans in Dollars to leading European banks
for a period of time comparable to such Interest Period offered by major banks
in New York City at approximately 11:00 a.m. (New York City time) on that day
that is two London Business Days preceding the first day of such Interest
Period.  In the event that the Agent is unable to obtain any such quotation as
provided above, it will be deemed that the Euro-Rate for the proposed Interest
Period cannot be determined. 

"Euro-Rate" means, with respect to each day during each Interest Period
pertaining to a Loan to which the Euro-Rate Option applies, rate per annum
determined for such day in accordance with the following formula:

Euro-Rate = Euro Base Rate

                       

1.00 - Euro-Rate Reserve Percentage

"Euro-Rate Option" means the interest rate option described in item (ii) of
Subsection 2.2b.

            "Euro-Rate Portion" means a Loan, or portion thereof, which bears,
or is to bear, interest at the Adjusted Euro-Rate.

            "Euro-Rate Reserve Percentage" means the maximum aggregate reserve
requirement (including basic supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against Euro currency
Liabilities as defined in Regulation D. 

"Existing Credit Agreement" means the Credit Agreement, dated as of December 19,
2001, among the Borrower, each of the lenders as specified therein, Fleet
National Bank, as agent, PNC Bank National Association, as syndication agent and
First Union National Bank, as documentation agent.

            "Event of Default" has the meaning given it in Article VII.

            "Facility Fee" means the fee described in Subsection 2.4a.

            "Facility Fee Rate" means a rate per annum equal to the annualized
rates (stated in terms of basis points) indicated on the pricing grid attached
hereto as Exhibit "A" and corresponding to the ratings established by both S&P
and Moody's applicable to the Borrower's Senior Ratings at such date of
determination.  For purposes of determining the Facility Fee Rate: (i) if the
Senior Ratings established by Moody's and S&P shall differ, the pricing shall be
based on the higher of the two Senior Ratings unless one of the Senior Ratings
is two or more levels lower than the other, in which case the pricing shall be
determined by reference to the level next above that of the lower of the two
Senior Ratings, (ii) if any Senior Rating established by Moody's or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody's or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change, (iii)
notwithstanding anything herein to the contrary, if at any time during the term
of this Agreement the Borrower shall not have a Senior Rating assigned by S&P,
the "Facility Fee Rate" means a rate per annum equal to the annualized rates
referenced above (stated in terms of basis points) that correspond to the
ratings established by Moody's applicable to the Borrower's Senior Ratings at
such date of determination, and (iv) notwithstanding anything herein to the
contrary, if at any time during the term of this Agreement the Borrower shall
not have a Senior Rating assigned by Moody's, the "Facility Fee Rate" means a
rate per annum equal to the annualized rates referenced above (stated in terms
of basis points) that correspond to the ratings established by S&P applicable to
the Borrower's Senior Ratings at such date of determination.

            "Federal Funds Effective Rate" means, for any day, the rate per
annum (based on a year of 360 days and the actual days elapsed and rounded
upward to the nearest 1/100th of 1%) announced by the Federal Reserve Bank of
New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by the Federal Reserve
Bank of New York (or any successor) in substantially the same manner as such
Federal Reserve Bank of New York computes and announces the weighted average it
refers to as the "Federal Funds Effective Rate" as of the date of this
Agreement; provided, if such Federal Reserve Bank of New York (or its successor)
does not announce such rate on any day, the "Federal Funds Effective Rate" for
such day shall be the Federal Funds Effective Rate for the last day for which
such rate was announced.

            "Fee Letter" has the meaning set forth in Section 2.4b.

"Fees" means collectively the fees referenced in Section 2.4.

"Fiscal Quarter" means the three-month fiscal period of the Borrower beginning
on each October 1, January 1, April 1 and July 1 and ending on the succeeding
December 31, March 31, June 30 and September 30.

"Fiscal Year" means each fiscal period of the Borrower beginning October 1 and
ending on the succeeding September 30.

"GAAP" means generally accepted accounting principles which shall include, but
not be limited to, the official interpretations thereof as defined by the
Financial Accounting Standards Board, its predecessors and its successors
consistent with those utilized in preparing the audited financial statements
referred to in Section 4.2.

"Governmental Authority" means the government of the United States or the
government of any state or locality therein, any political subdivision or any
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body or entity, or other regulatory bureau, authority, body or entity
of the United States or any state or locality therein, including the Federal
Deposit Insurance Corporation, the Office of the Comptroller of the Currency and
the Board of Governors of the Federal Reserve System, and any central bank of
any other country or any comparable authority.

"Governmental Rule" means any law, statute, rule, regulation, ordinance, order,
judgment, guideline or decision of any Governmental Authority.

"Guaranty" or "Guarantee" means any obligation, direct or indirect, by which a
Person undertakes to guaranty, assume or remain liable for the payment or
performance of another Person's obligations, including but not limited to (i)
endorsements of negotiable instruments, (ii) discounts with recourse, (iii)
agreements to pay or perform upon a second Person's failure to pay or perform,
(iv) remaining liable on obligations assumed by a second Person, (v) agreements
to maintain the capital, working capital solvency or general financial condition
of a second Person and (vi) agreements for the purchase or other acquisition of
products, materials, supplies or services, if in any case payment therefor is to
be made regardless of the non-delivery of such products, materials or supplies
or the non-furnishing of such services.

"Hedging Obligations" means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

"Indebtedness" as applied to any Person means, without duplication, all
liabilities of such Person for borrowed money (other than trade accounts payable
arising in the ordinary course of business consistent with past practices),
direct or contingent, whether evidenced by a bond, note, debenture or otherwise,
all preferred equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration at any time
during the period ending one year after the term of this Agreement, and all
obligations and liabilities in the nature of a capitalized lease obligation,
deferred purchase price arrangement (other than trade accounts payable in the
ordinary course of business consistent with past practices), title retention
device, letter of credit obligation, Hedging Obligation, reimbursement agreement
and reimbursement obligations arising thereunder, Guaranty, obligations relating
to securitization transactions, synthetic lease transactions and sale-leaseback
transactions.

"Interest Period" means, subject to the provisions of Subsection 2.2c, any Loans
bearing interest at the Euro-Rate Option, any individual period of one, two,
three or six months selected by the Borrower commencing on the Borrowing Date,
conversion date or renewal date of a Euro-Rate Portion to which such period
shall apply.

"Lender" has the meaning given in the preamble to this Agreement.

"Loans" means each advance of funds by a Lender to the Borrower pursuant to
Section 2.1a.

            "Loan Account" means the loan account maintained by the Agent as
more fully described in Section 2.11.

"Loan Documents" means collectively this Agreement, the Notes, and any other
documents furnished in connection herewith.

"Loan Request" means a written request for Loans made in accordance with Section
2.1d hereof which request shall be substantially in the form of Exhibit "C"
hereto.

"Margin Stock" is defined herein as defined in Regulation U.

"Market Capitalization" has the meaning given it in the definition of "Permitted
Acquisition" hereunder.

"Material Adverse Change" means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of this Agreement or any of the other Loan Documents,
(b) is or could reasonably be expected to be material and adverse to the
business, properties, assets, financial condition, results of operations or
prospects of the Borrower, (c) impairs materially or could reasonably be
expected to impair materially the ability of the Borrower to duly and punctually
pay its Indebtedness, or (d) impairs materially or could reasonably be expected
to impair materially the ability of the Agent or any of the Lenders to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.

"Material Adverse Effect" means, with respect to any Person relative to any
occurrence of whatever nature (including, without limitation, any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding), an effect that results in or causes or has a reasonable likelihood
of resulting in or causing a Material Adverse Change.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Notes" means any one or all of the several promissory notes of the Borrower
evidencing Indebtedness of the Borrower under this Agreement which notes are
substantially in the form of Exhibit "B" to this Agreement, together with all
extensions, renewals, amendments, modifications, substitutions and replacements
thereto and thereof.

"NUI Corporation Credit Agreement" means the Credit Agreement, dated as of the
date hereof, among NUI Corporation, each of the lenders specified therein, and
Fleet National Bank, as the agent.

"Option" means any one or both of the Base Rate Option or the Euro-Rate Option.

"Participant" means any financial institution or other Person to which a Lender
sells a Participation in its Loan.

"Participation" means the sale by a Lender to any Participant of an undivided
interest in all or any part of such Lender's Loan.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor Person.

"Permitted Acquisition" an acquisition of assets by the Borrower, subject to the
fulfillment of the following conditions:

(i)                  the Total Purchase Price for such acquisition, together
with the aggregate Total Purchase Price paid by the Borrower and NUI Corporation
and its Subsidiaries (other than the Borrower) for all other such acquisitions
consummated after the date hereof, shall not exceed an amount equal to the
lesser of (A) $30,000,000 or (B) 25% of Market Capitalization determined as of
the close of business on the day prior to the day on which the applicable
acquisition or other similar agreement is executed and delivered by the
Borrower.  For purposes of this definition, "Market Capitalization" means, on
any date of determination, the product of (i) the number of issued and
outstanding shares of the common stock of NUI Corporation on such day times (ii)
the closing sale price of such common stock on such day, as appearing in any
regularly published reporting or quotation service or, if there is no such
closing sale price, the market value of such common stock as reasonably
determined by the Agent;

(ii)                With respect to each acquisition, Target EBITDA attributable
to the assets of the Target being acquired for its most recently ended fiscal
year shall not be less than $1.00;

(iii)               With respect to each acquisition, after giving effect
thereto and to Indebtedness incurred or assumed in connection therewith, the
Borrower shall be in compliance with the provisions of Section 5.3, calculated
on a pro forma basis as of the end of and for the period of four Fiscal Quarters
most recently ended prior to the date of such acquisition;

(iv)              If such acquisition or any series of related acquisitions
involves a Total Purchase Price of more than $5,000,000 in the aggregate, then
no later than (A) 5 Business Days prior to the consummation of each such
Acquisition, the Borrower shall have delivered to the Agent (1) a certificate of
Borrower setting forth the calculations referred to in clause (iii) and (2)
copies of executed counterparts of the applicable acquisition or similar
agreements, (B) promptly following a request therefor, copies of such other
information or documents relating to such acquisition as the Agent shall have
reasonably requested, and (C) if requested by the Agent, promptly following the
consummation of such acquisition, certified copies of the agreements,
instruments and documents referred to above, to the extent the same have been
executed and delivered at the closing of the acquisition; and

(v)                No Potential Default or Event of Default shall have occurred
and be continuing or reasonably be expected to result from such acquisition,
after giving effect thereto and Indebtedness incurred or assumed in connection
therewith.

"Permitted Encumbrance" means, as to any Person, any of the followings

(i)            Encumbrances for taxes, assessments, governmental charges or
levies on any of such Person's properties, which taxes, assessments,
governmental charges or levies are at the time not due and payable or if they
can thereafter be paid without penalty or are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are maintained on the books of such Person in conformity with GAAP;

(ii)            Pledges or deposits to secure payment of workers' compensation
obligations, unemployment insurance, deposits or indemnities to secure public or
statutory obligations or for similar purposes;

(iii)            Encumbrances arising out of judgments or awards against such
Person but only to the extent that the creation of any such Encumbrance shall
not be an event or condition which, with or without notice or lapse of time or
both, would cause the Borrower to be in violation of Section 7.7;

(iv)            Mechanics', carriers', workers', repairmen's and other similar
statutory Encumbrances incurred in the ordinary course of such Person's
business, so long as the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings diligently
conducted;

(v)            Security interests in favor of lessors of personal property,
which property is the subject of a true lease between such lessor and such
Person;

(vi)            Encumbrances listed on Schedule 5.2, securing Indebtedness
permitted by Section 5.13(c); provided that no such Encumbrance is amended after
the date of this Agreement to cover any additional property or to secure
additional Indebtedness;

(vii)            Easements, rights-of-way, restrictions, leases or subleases to
others or other similar Encumbrances created in the ordinary course of business
which Encumbrances do not interfere in any material respect with the ordinary
conduct of the business of the Borrower;

(viii)            Encumbrances securing (a) the non-delinquent performance of
bids, trade contracts (other than for borrowed money), leases or statutory
obligations, (b) contingent obligations on surety and appeal bonds, and (c)
other non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business, provided all such Encumbrances in the aggregate
would not (even if enforced) cause a Material Adverse Effect on the Borrower;
and

(ix)            Encumbrances securing Indebtedness of the Borrower permitted by
Section 5.13(b) incurred to finance the purchase of new fixed or capital assets
(including pursuant to capital leases), provided that (1) such Encumbrances
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (2) such Encumbrances do not at any time encumber any
property other than the property financed by such Indebtedness, and (3) the
Encumbrances are not modified to secure other Indebtedness and the amount of
Indebtedness secured thereby is not increased.

(x)            Encumbrances securing Indebtedness of the Borrower permitted by
Section 5.19 incurred in connection with sale/leaseback transactions, provided
that (1) such Encumbrances shall be created substantially simultaneously with
such sale/leaseback transaction, (2) such Encumbrances do not at any time
encumber any property other than the property leased, and (3) the Encumbrances
are not modified to secure other Indebtedness and the amount of Indebtedness
secured thereby is not increased;

(xi)            Existing Encumbrances on the property or assets acquired in a
Permitted Acquisition securing Indebtedness of the type permitted by Section
5.13(b), provided that (1) such Encumbrance existed prior to such Permitted
Acquisition, (2) any such Encumbrances do not by their terms cover property or
assets other than those acquired in the Permitted Acquisition, and (3) any such
Encumbrances do not by their terms secure Indebtedness other than Indebtedness
of the type permitted by Section 5.13(b) existing prior to such Permitted
Acquisition; and

(xii)            Encumbrances created or deemed to exist in connection with any
securitization transaction permitted under Section 5.13(i), provided such
Encumbrances relate solely to the applicable securitization receivables actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
securitization transaction.

"Permitted Investments" means

(a)            marketable direct obligations issued or unconditionally
guaranteed by the United States of America or issued by any agency thereof and
backed by the full faith and credit of the United States of America;

(b)            marketable general obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof and, at the time of acquisition, having one of the two
highest ratings generally obtainable from either S&P or Moody's;

(c)            commercial paper, at the time of acquisition, having a rating of
A-1 (or the equivalent) or higher from S&P and P-1 (or the equivalent) or higher
from Moody's; or

(d)            mutual funds, the assets of which are primarily invested in items
of the kind described in clauses (a), (b) and (c) of this definition;

provided in each case, that such obligations are payable in Dollars and such
Permitted Investments by the Borrower are in accordance with Governmental Rules.

"Permitted Transferee" has the meaning given it in Section 7.10.

"Person" means any individual, partnership, corporation, trust, joint venture,
banking association, unincorporated organization or any other entity or
enterprise or government or department or agency thereof.

"Plan" means an employee pension benefit plan (other than a multiemployer plan)
which is maintained by the Borrower or any ERISA Affiliate for employees of the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 302 of ERISA and Section
412 of the Code.

"Portion" means, with respect to any outstanding Loans, either the Base Rate
Portion thereof, the Euro-Rate Portion thereof, or both, as the case may be.

"Potential Default" means an event which, with the passage of time or the giving
of notice or both, shall be an Event of Default.

"Prime Rate" means the variable interest rate per annum announced from time to
time by Fleet National Bank as its prime rate, which rate is a reference rate
and may not be the lowest rate of interest then being charged by Fleet National
Bank to its commercial borrowers.

"Purchasing Lender" has the meaning given it in Subsection 9.6a.

"Register" has the meaning given it in Subsection 9.6b.

"Regulation D" means Regulation D promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 204 et seq.) as such regulation is now in
effect and as may hereafter be amended.

"Regulation T" means Regulation T promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 220 et seq.) as such regulation is now in
effect and as may hereafter be amended.

"Regulation U" means Regulation U promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 221 et seq.) as such regulation is now in
effect and as may hereafter be amended.

"Regulation X" means Regulation X promulgated by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 224 et seq.) as such regulation is now in
effect and as may hereafter be amended.

"Reportable Event" means any one or more events, defined in Section 4043(b) of
ERISA and in 29 C.F.R. Part 2615, other than an event for which the requirement
for the 30 day notice to the PBGC is waived.

"Required Lenders" means as of a particular date (i) prior to the termination of
the Commitments, the Lenders whose Commitment Percentages aggregate at least
fifty-one percent (51%) of the aggregate Commitment Percentages of all the
Lenders and (ii) after the termination of the Commitments, fifty-one (51%) of
the aggregate principal amount of the Loans at the particular time outstanding.

            "Restricted Payments" has the meaning given to it in Section 5.1.

"Revolving Credit" has the meaning assigned to it in Section 2.1, as the same
may be reduced pursuant to Section 2.10 and 7.11.

"Revolving Extensions of Credit" means as to any Lender at any time, the
aggregate amount of all Loans made by such Lender.

"S&P" means Standard & Poor's Rating Group, a division of McGraw-Hill, Inc. and
its successors.

"Senior Credit Agreement" means the Credit Agreement, dated as of the date
hereof among the Borrower, each of the lenders as specified therein, Fleet
National Bank, as the agent and as swingline lender.

"Senior Ratings" means, with respect to any Person, the long term senior
unsecured public debt ratings in effect from time to time as assigned by Moody's
and S&P, as the case may be.

"Subsidiary" means, as to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the
outstanding stock or other applicable ownership interest having by the terms
thereof ordinary voting power to elect a majority of the Board of Directors or
other managers of such corporation, partnership, limited liability company, or
other entity is at the time directly or indirectly owned or controlled by such
Person and/or by one or more Subsidiaries of such Person.

"Target" any Person or any division of a Person whose equity interests or assets
of which are proposed to be acquired in connection with a Permitted Acquisition.

"Target EBITDA" for any period, as to the Target in the case of an acquisition
of all assets of a Target, or attributable to assets being purchased from the
Target in the case of an acquisition of less than all of the assets of a Target,
net income for such period plus, without duplication and to the extent reflected
as a charge in the statement of such net income for such period, the sum of (a)
income tax expense, (b) interest expense, and (c) depreciation and amortization
expense, all calculated in accordance with GAAP consistently applied and as may
be adjusted to give effect to cost savings as a result of the acquisition to the
extent agreed to in writing by the Agent.  For the purposes of this definition,
net income shall be calculated without giving effect to any non-cash gain, any
non-cash loss or any reversals or adjustments to, or failure to recognize,
revenue due to changes in applicable U.S. accounting rules and regulations, in
each case to the extent reasonably acceptable to the Agent, including without
limitation due to the implementation, effective as of October 25, 2002, of EITF
02-03 ("Issues Involved in Accounting for Derivative Contracts Held for Trade
Purposes and Contracts Involved in Energy Trading and Risk Management
Activities"), the effects of which EITF implementation are hereby deemed
acceptable to the Agent.

"Termination Date" means February 11, 2004, unless earlier terminated in
accordance with the terms hereof.

"Termination Proceedings" means any action taken by the PBGC under ERISA to
terminate any plan.

"Total Commitment" means the aggregate amount of the Commitments of all Lenders,
as in effect from time to time. 

"Total Purchase Price" means the "purchase price" for any acquisition including,
without limitation, but without duplication, (a) all cash payable by the
Borrower to the seller or affiliate of the seller at the closing of the
acquisition; (b) all Indebtedness incurred by the Borrower in favor of any
seller or affiliate of any seller; (c) all Indebtedness and other liabilities of
or related to the Target that are assumed by the Borrower, or subject to which
the acquired assets are acquired, or (in the case of an equity security purchase
or merger) that remain unpaid at the closing of the acquisition; and (d) the
maximum amount of all contingent future cash payments or other cash
consideration payable within the 12 month period following the closing of the
acquisition and not otherwise described in this definition, including without
limitation cash "earn-out" payments and cash amounts payable upon disposition of
the acquired business (unless the Required Lenders shall otherwise agree), but
specifically excluding any equity securities of the Borrower and warrants,
options, and other rights to acquire equity securities of the Borrower issued at
the closing of the acquisition.  For purposes of clause (d) of the preceding
sentence, the maximum amount of any payment or other consideration specified
therein shall be the maximum amount provided for in the relevant agreement, or,
if no maximum amount is so provided, the amount reasonably estimated by Borrower
on the basis of assumptions and calculations provided in writing to the Agent
and approved by it.  Such assumptions shall include reasonable projections of
any measure of financial or other performance that enters into the calculation
of the amount of any such payment or other consideration but shall not include
any assumption that any other future event that is a condition to such payment
or consideration (such as the later disposition of the acquired business or a
public or private offering of securities) will not occur.

                "Total Revolving Extensions of Credit" means, at any time, the
aggregate amount of the Revolving Extensions of Credit of the Lenders
outstanding at such time.

"Transfer Effective Date" has the meaning given it in each respective Assignment
and Assumption Agreement.

"Transferor Lender" has the meaning given it in Subsection 9.6a.

"Uniform Customs" means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as may
be amended from time to time.

1.2            GAAP Definitions.  Accounting terms used herein but not defined
herein shall have the meanings ascribed to them under GAAP consistent with those
utilized in preparing the audited financial statements referred to in Section
4.2.

1.3            Other Definitional Conventions and Rules of Construction.  (i)
The words "hereof", "herein" and "hereunder" and words of similar import when
used in this Agreement shall, unless otherwise expressly specified, refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and Article, Section and Subsection references are to this Agreement unless
otherwise expressly specified. 

(ii)            All terms defined in this Agreement in the singular shall have
comparable meanings when used in plural, and vice versa, unless otherwise
specified.

(iii)            The word "or" as used herein shall mean and connote
nonexclusive alternatives, unless expressly stated or the context clearly
requires otherwise.

ARTICLE II.            THE LOANS

2.1            The Revolving Credit

2.1a            Loans.  Subject to the terms and conditions hereof and relying
upon the representations and warranties herein set forth, each Lender severally
agrees to make Loans to the Borrower at any time from time to time on or after
the date hereof to, but not including, the Termination Date, provided that the
aggregate principal amount of each Lender's Loans outstanding hereunder to the
Borrower shall not exceed at any one time the amount equal to such Lender's
Commitment Percentage of the Total Commitments then in effect and provided,
further, that no Loans shall be made if it would cause the Total Revolving
Extensions of Credit to exceed the Total Commitments (the "Revolving Credit"). 
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1a. The aggregate amount of the Commitments on the Closing Date is
$45,000,000.  All Loans outstanding on the Termination Date shall become due and
payable in full on such date. 

2.1b            Commitment of Each Lender.  Each Lender agrees, for itself only,
and subject to the terms and conditions of this Agreement, to make Loans to the
Borrower from time to time not to exceed an aggregate principal amount at any
one time outstanding equal to the amount of its respective Commitment Percentage
of the Revolving Credit.  The obligations of each Lender hereunder are several. 
The failure of any Lender to perform its obligations hereunder shall not affect
the obligations of the Borrower, or any other Lender, to any other party nor
shall the Borrower, or any other Lender, be liable for the failure of such
Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Loans hereunder on or after the Termination Date.

2.1c            Notes.  The obligation of the Borrower to repay, on or before
the Termination Date, the aggregate unpaid principal amount of all Loans shall
be evidenced by the several Notes, each substantially in the form of Exhibit "B"
hereto, drawn by the Borrower to the order of a Lender in the maximum amount of
such Lender's Commitment.  The principal amount actually due and owing to a
Lender at any time shall be the then aggregate unpaid principal amount of all
Loans made by such Lender as shown on the Loan Account established and
maintained by the Agent in accordance with Section 2.11.  Each Note shall be
dated the date hereof and shall be delivered to the Lenders on such date.

2.1d            Loan Request.  Except as otherwise provided herein, the Borrower
may from time to time prior to the Termination Date request the Lenders to make
Loans to the Borrower by the delivery to the Agent, not later than 12:00 Noon.
(eastern time) (i) three Business Days prior to the proposed Borrowing Date with
respect to the making of Loans to which the Euro-Rate Option applies for any
Loans and (ii) one Business Day prior to the proposed Borrowing Date with
respect to the making of a Loan to which the Base Rate Option applies of a duly
completed request therefor substantially in the form of Exhibit "C" hereto or a
request by telephone immediately confirmed in writing by letter, facsimile or
electronic transmission in such form (each, a "Loan Request"), it being
understood that the Agent may rely on the authority of any person making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify (i) the
proposed Borrowing Date; (ii) the aggregate amount of the proposed Loans to be
made on such Borrowing Date, which amount, as to Base Rate Portions, shall be in
integral multiples of $100,000 and not less than $500,000 and, as to Euro-Rate
Portions, shall be in integral multiples of $100,000 and not less than
$1,000,000; (iii) whether the Euro-Rate Option or the Base Rate Option shall
apply to the proposed Loans to be made on such Borrowing Date; and (iv) in the
case of Loans to which the Euro-Rate Option applies, an appropriate Interest
Period for each Euro-Rate Portion of the Loans to be made on such Borrowing
Date.

2.1e            Making Loans.  The Agent shall, promptly after receipt by it of
a Loan Request pursuant to Section 2.1d (but not later than noon (eastern time)
on the Borrowing Date for same day funding and 2:00 P.M. (eastern time) on the
third Business Day preceding any Borrowing Date for which any Portion of the
Loans to be made on such Borrowing Date bears interest at the Euro-Rate Option),
notify the Lenders of its receipt of such Loan Request specifying: (i) the
proposed Borrowing Date and the time and method of disbursement of such Loan;
(ii) the amount and type of such Loan and the applicable Euro-Rate Portions and
Interest Periods (if any); and (iii) the apportionment among the Lenders of the
Loans as determined by the Agent in accordance with Section 2.1b hereof.  Each
Lender shall remit the principal amount of each Loan to the Agent such that the
Agent is able to, and the Agent shall, to the extent the Lenders have made funds
available to it for such purpose, fund such Loan to the Borrower in Dollars and
immediately available funds in an account specified by the Borrower to the Agent
prior to 2:00 P.M. (eastern time) on the Borrowing Date, provided that if any
Lender fails to remit such funds to the Agent in a timely manner, or any Lender
fails to advise the Agent of its intention not to fund, then the Agent may elect
in its sole discretion to fund with its own funds the Loan of such Lender on the
Borrowing Date, subject to the provisions of Section 8.3 below.

2.2            Interest Rates, Interest Payment and Certain Provisions Relating
to Interest and Fees.  

2.2a            Payments of Interest.  The Borrower shall pay interest on the
principal amount of the Loans from time to time outstanding hereunder, from the
date thereof until payment in full, at the rates of interest determined pursuant
to this Section 2.2. The Borrower shall pay accrued interest on the unpaid
principal balance of the Loans in arrears: (i) with respect to each Base Rate
Portion, at the Adjusted Base Rate on the last Business Day of each Fiscal
Quarter during the term thereof, (ii) with respect to each Euro-Rate Portion, at
the Adjusted Euro-Rate on the last day of each Interest Period as provided for
in Subsection 2.2(b)(ii) (provided, however, if the Interest Period chosen for a
Euro-Rate Portion exceeds three  months, interest on that Euro-Rate Portion
shall be due and payable on the day which is (A) three months after the first
day of such Interest Period and (B) the last day of such Interest Period), and
(iii) with respect to all such Portions, at the applicable interest rate (A)
when due, at maturity, whether by acceleration or otherwise, and (B) after
maturity, on demand until paid in full.

2.2b            Interest Rate Options.  The unpaid principal amount of the Loans
shall bear interest, for each day until due, at one or more rates of interest
selected by the Borrower from among the Options set forth below; it being
understood that, subject to the provisions of this Agreement, the Borrower may
select different Options to apply simultaneously to different Portions of the
Loans and may select different Interest Periods to apply simultaneously to
different Portions of the Euro-Rate Portions of the Loans.

(i)            Base Rate Option:  A rate of interest per annum (computed upon
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed) equal to the sum of (A) the Base Rate plus (B) the
Applicable Base Rate Margin from time to time in effect (the "Adjusted Base
Rate").  The rate of interest per annum under the Base Rate Option shall be
adjusted automatically, from time to time, upon each change in the Adjusted Base
Rate.

(ii)            Euro-Rate Option:  A rate of interest per annum (computed on the
basis of a year of 360 days and the actual number of days elapsed) equal to the
sum of (A) the Euro-Rate plus (B) the Applicable Euro-Rate Margin from time to
time in effect (the "Adjusted Euro-Rate").  The Adjusted Euro-Rate for each
Euro-Rate Portion then outstanding shall be adjusted automatically, from time to
time, effective upon each change in the Applicable Euro-Rate Margin resulting
from an increase or decrease in utilization of the Commitments.

2.2c            Interest Periods; Limitations on Elections.  At any time when
the Borrower shall select, convert to or renew at the Euro-Rate Option with
respect to all or any Portion of the outstanding Loans, it shall fix one or more
Interest Periods during which such Option(s) shall apply.  All of the foregoing,
however, is subject to the following:

(i)            any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next Business Day unless such
Business Day falls in the succeeding calendar month in which case such Interest
Period shall end on the next preceding Business Day; and

(ii)            any Interest Period which begins on the last day of a calendar
month or on a day for which there is no numerically corresponding day in the
subsequent calendar month during which such Interest Period is to end shall end
on the last Business Day of such subsequent month.

In addition, elections by the Borrower of the Euro-Rate Option shall be subject
to the following further limitations:

(i)            If an Interest Period is elected with regard to amounts
outstanding under the Revolving Credit and such Interest Period would end after
the Termination Date, such Interest Period shall end on the Termination Date;
and

(ii)            At no time may there be more than ten Interest Periods in effect
relating to Loans.

2.2d             Election, Conversion or Renewal of Interest Rate Options. 
Elections of or conversions to the Base Rate Option shall continue in effect
until converted to the Euro-Rate Option as hereinafter provided.  Elections of,
conversions to or renewals of the Euro-Rate Option shall expire as to each
Euro-Rate Portion at the expiration of the applicable Interest Period.

At any time, with respect to any Base Rate Portion, or at the expiration of the
applicable Interest Period, with respect to any Euro-Rate Portion, the Borrower
(subject to Subsection 2.2c) may cause all or any part of the principal amount
of such Portion to be converted to and/or (in the case of a Euro-Rate Portion)
to be renewed under the Euro-Rate Option by notice to each of the Lenders as
hereinafter provided.  Such notice (i) shall be irrevocable; (ii) shall be given
not later than 11:00 A.M. (eastern time) in the case of a conversion to or
renewal of, either in whole or in part, the Euro-Rate Option on the third
Business Day prior to the proposed effective date for the conversion or renewal
and (iii) shall set forth:

(A)            the effective date of such conversion or renewal, which shall be
a Business Day;

(B)            the new Interest Period(s) selected; and

(C)            with respect to each such Interest Period, the aggregate
principal amount of the corresponding Euro-Rate Portion.

At the expiration of each Interest Period, any part (including the whole) of the
principal amount of the corresponding Euro-Rate Portion as to which no notice of
conversion or renewal has been received as provided above, shall automatically
be converted to the Base Rate Option.

2.2e            Notification of Election of an Interest Rate Option.  The
Borrower, by an Authorized Officer, shall notify the Agent of (i) each election
or renewal of an Option and each conversion from one Option to another, (ii) the
Portion of the Loans then outstanding to be allocated to each Option and (iii)
where relevant, the Interest Periods applicable to each Option, by communication
as provided for in this Agreement.  Any such communication may be oral or
written and if oral, it shall be followed immediately by written confirmation of
such Option election executed by an Authorized Officer.

2.2f            Interest After Maturity.  After the principal amount of all or
any part of the Base Rate Portions of the Loans shall have become due and
payable, whether by acceleration or otherwise and whether or not judgment has
been entered against the Borrower thereon, all Base Rate Portions shall bear
interest at a rate per annum which shall be two hundred (200) basis points (2%)
per annum above the rate otherwise in effect under the Base Rate Option, such
interest rate to change automatically from time to time, effective as of the
effective date of each change in the Base Rate.  After the principal amount of
all or any part of the Euro-Rate Portions of the Loans shall have become due and
payable, whether by acceleration or otherwise and whether or not judgment has
been entered against the Borrower thereon, all such Euro-Rate Portions shall
bear interest (i) until the end of the then current Interest Period, at a rate
per annum which shall be two hundred (200) basis points (2%) per annum above the
rate otherwise in effect under the Euro-Rate Option, and (ii) at the end of the
then current Interest Period, and thereafter at the sum of (A) the Adjusted Base
Rate plus (B) two hundred (200) basis points (2%) per annum.

2.3            Yield-Protection, Capital Adequacy and Miscellaneous Provisions
Relating to Euro-Rate.

2.3a            Yield Protection.  Notwithstanding other provisions of this
Section 2.3:

(i)            If any Governmental Rule (including, without limitation,
Regulation D), or if any change therein on or after the date hereof, or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof, shall:

(A) subject any Lender to any tax, levy, impost, charge, fee, duty, deduction or
withholding of any kind with respect to payments of principal or interest or
other amounts due hereunder or pursuant to any Note (other than any tax imposed
or based upon the income of a Lender and payable to any Governmental Authority
in the United States of America or any state thereof); or

(B)change the basis of taxation of any Lender with respect to payments of
principal or interest or other amounts due hereunder or pursuant to any Note
(other than any change which affects, and only to the extent that it affects,
the taxation by the United States or any state thereof of the total net income
of such Lender); or

(C)impose, modify or deem applicable any reserve, special deposit or similar
requirements against assets held by any Lender applicable to the Commitment or
Loans made hereunder (other than such requirements which are included in the
determination of the applicable rate of interest hereunder); or

(D)impose upon any Lender any other obligation or condition with respect to this
Agreement, and the result of any of the foregoing is to increase the cost to the
affected Lender, reduce the income receivable by the affected Lender, reduce the
rate of return on the affected Lender's capital, or impose any expenses upon the
affected Lender, all with respect to any of the Loans (or any portion thereof)
by an amount which the affected Lender reasonably deems material, and if the
affected Lender is then demanding similar compensation for such occurrences from
other borrowers who are similarly situated and who have a similar relationship
with the affected Lender and from which the affected Lender has the right to
demand such compensation, then and in any such case:

(1)the affected Lender shall promptly notify the Borrower of the happening of
such event;

(2)the Borrower shall pay to the affected Lender, within 10 days following
demand, such amount as will compensate the affected Lender for such reduction in
its rate of return; and

(3)the Borrower may pay the affected portion of the affected Lender's Loans in
full without the payment of any additional amount, including prepayment
penalties, other than amounts payable on account of the affected Lender's
out-of-pocket losses (including funding loss, if any, as provided in Section
2.9) which are not otherwise provided for in subparagraph (2) immediately above.

(ii)            A certificate (in reasonable detail) as to the increased cost or
reduced amount as a result of any event mentioned in this Subsection 2.3a shall
be promptly submitted by the affected Lender to the Borrower in accordance with
the provisions hereof.  Such certificate shall be prima facie evidence as to the
amount of such increased cost or reduced amount.

2.3b            Capital Adequacy.  If, after the date hereof, (i) any adoption
of or any change in or in the interpretation of any Governmental Rule, or (ii)
compliance with any Governmental Rule of any Governmental Authority exercising
control over banks or financial institutions generally or any court of competent
jurisdiction, requires that the Commitment (including, without limitation,
obligations in respect of any Loans) hereunder be treated as an asset or
otherwise be included for purposes of calculating the appropriate amount of
capital to be maintained by any Lender or any corporation controlling any Lender
(a "Capital Adequacy Event"), the result of which is to reduce the rate of
return on a Lender's capital as a consequence of its Commitment to a level below
that which the affected Lender could have achieved but for such Capital Adequacy
Event, taking into consideration the Lender's policies with respect to capital
adequacy, by an amount which the affected Lender reasonably deems to be
material, the affected Lender shall promptly deliver to the Borrower a statement
(in reasonable detail) of the amount necessary to compensate the affected Lender
or the reduction in the rate of return on its capital attributable to its
Commitment (the "Capital Compensation Amount").  The affected Lender shall
determine the Capital Compensation Amount in good faith, using reasonable
attribution and averaging methods.  Each affected Lender shall from time to time
notify the Borrower of the amount so determined.  Each such notification shall
be prima facie evidence of the amount of the Capital Compensation Amount set
forth therein, and such Capital Compensation Amount shall be due and payable by
the Borrower to the affected Lender 30 days after such notice is given.  As soon
as practicable after any Capital Adequacy Event, the affected Lender shall
submit to the Borrower estimates of the Capital Compensation Amounts that would
be payable as a function of the affected Lender's Commitment hereunder.

2.3c            Euro-Rate Unascertainable.  If, on any date on which the
Adjusted Euro-Rate would otherwise be set, the Agent reasonably shall have
determined (which determination shall be final and conclusive) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining the Euro-Rate, the Agent shall give prompt
notice of such determination to the Borrower and the Lenders and, until the
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such determination no longer exist, the right of the Borrower to borrow
under, convert to or renew the Euro-Rate Option shall be suspended.  Any notice
of borrowing under, conversion to or renewal of the Euro-Rate Option which was
to become effective during the period of such suspension shall be treated as a
request to borrow under, convert to or renew at the Base Rate Option with
respect to the principal amount therein specified.

2.3d            Illegality.  If a Lender shall determine in good faith (which
determination shall be final and conclusive) that compliance by such Lender with
any applicable law, treaty or other Governmental Rule (whether or not having the
force of law), or the interpretation or application thereof by any Governmental
Authority, has made it unlawful for such Lender to make or maintain the Loans
under the Euro-Rate Option (including but not limited to acquiring Eurodollar
liabilities to fund such Loans), such Lender shall give notice of such
determination to the Borrower and the other Lenders.  Notwithstanding any
provision of this Agreement to the contrary, unless and until the affected
Lender shall have given notice to the Borrower and the other Lenders that the
circumstances giving rise to such determination no longer apply:

(i)            with respect to any Interest Periods thereafter commencing,
interest on the Loans bearing interest at the Adjusted Euro-Rate (whichever one
or more have been determined by the affected Lender to be unlawful) shall,
unless the Borrower shall have selected a different Option which is then
available, be computed and payable under the Base Rate Option; and

(ii)            on such date, if any, as shall be required by law, any Loans
bearing interest at the Adjusted Euro-Rate then outstanding shall be
automatically converted to the Base Rate Option, and the Borrower shall pay to
the affected Lender the accrued and unpaid interest on such Loans to (but not
including) the date of such conversion at the applicable interest rate or rates
in effect for such Loans prior to such conversion.

2.3e            Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.3a, 2.3b or
2.3d with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.3a, 2.3b or 2.3d.  In determining whether designating
another lending office would cause such Lender or its lending office(s) to
suffer economic disadvantage, such Lender may disregard any economic
disadvantage that the Borrower agrees in form and substance satisfactory to such
Lender to indemnify and hold such Lender harmless therefrom.

2.4            Fees.

2.4a            Facility Fee.  The Borrower agrees to pay to the Lenders, on a
pro rata basis, beginning on March 31, 2003, and continuing quarterly in arrears
thereafter on the last day of each June, September, December and March during
the term hereof to and including the Termination Date, a facility fee (the
"Facility Fee") calculated at a rate per annum equal to the Facility Fee Rate on
the daily (computed at the opening of business) average amount of the Commitment
for the quarter then ending; provided, however, the first payment under this
Subsection 2.4b shall be only for the actual number of days elapsed between the
Closing Date and March 31, 2003, and the last payment under this Subsection 2.4b
shall be only for the actual number of days elapsed between the last quarterly
payment date and the Termination Date.  If there isany change in the Facility
Fee Rate applicable during the quarter, the Facility Fee shall be calculated
with respect to each period that the Facility Fee Rate was in effect during such
quarter.

2.4b            Certain Other Fees.  The Borrower agrees to pay to the Agent for
the account of the Agent or any of the Lenders, as applicable, the fees set
forth in that certain letter agreement among the Borrower, the Agent, NUI
Corporation and Fleet Securities Inc. dated as of December 3, 2002, and the fees
set forth in that certain letter agreement among the Borrower, the Agent and
Fleet Securities, Inc. dated as of February 6, 2003 (collectively, the "Fee
Letter"), each as the same may be amended from time to time, as and when payment
of such fees is due as set forth therein.

2.5            Calculation of Interest and Facility Fee. The calculation of the
amount of interest due and owing to each Lender shall be made by the Agent and
shall be evidenced by the Agent posting the amount of interest due under each
Lender's Loans to the Loan Account established by the Agent pursuant to Section
2.11. The Facility Fee shall be calculated on the basis of a 360 day year and
actual number of days elapsed.  The calculation of the amount of the Facility
Fee due and owing to each Lender shall be made by the Agent and shall be
evidenced by posting such amount due under the Loan Account pursuant to Section
2.11.

 

2.6            Not Used.  

2.7            Substitution or Replacement of a Lender.  The Borrower shall have
the right (provided that at such time, no Event of Default and no Potential
Default has occurred and is continuing), in its sole discretion, to either:

(i)            repay, (A) at any time if Loans bearing interest under the Base
Rate Option are the only Loans outstanding, or (B) subject to Section 2.9, upon
three days prior notice if the Loans outstanding include Loans bearing interest
under the Euro-Rate Option, the outstanding Loans of any Lender in whole,
together with interest thereon and any other amount due such Lender pursuant to
the terms of this Agreement, and to terminate the Commitment of such Lender; or

(ii)            seek a substitute lending institution or institutions (which may
be one or more of the other Lenders) to purchase the Notes and assume the Loans,
the Commitment and the other obligations of such Lender under this Agreement,

if any of the following conditions occur with respect to such Lender:

(i)            such Lender shall have delivered a notice or certificate pursuant
to Section 2.3a or 2.3b; or

(ii)            the obligation of such Lender to make Loans which bear or are to
bear interest under the Euro-Rate Option has been suspended pursuant to
Subsection 2.3d;

Provided, any proposed substitute lending institution, which is not a Lender
prior to the Borrower's selection thereof, must be acceptable to the Agent,
whose consent shall not be unreasonably withheld or delayed, and provided,
further that all of the provisions of Section 9.6 (with respect to any Lender)
and Section 8.11 (if the affected Lender is the Agent) must be complied with.

2.8            Loan Repayment.  Each repayment of the Loans shall be in the
minimum amount of $1,000,000, in the aggregate, or an integral multiple of
$100,000 thereof, or such lesser amount as is actually outstanding thereunder. 
The Borrower, upon (i) oral or written notice to Agent by 11:00 A.M. (eastern
time) on the day of the proposed repayment, in the case of Loans bearing
interest at the Adjusted Base Rate or (ii) three Business Days' prior oral or
written notice to the Agent, in the case of Loans bearing interest at the
Adjusted Euro-Rate, followed immediately thereafter by the Borrower's written
confirmation to the Agent of any oral notice, may repay the outstanding amount
of the Loans in whole or in part with accrued interest, fees and other amounts
then due and payable on the amount repaid to the date of such repayment, subject
to the payment of any additional amounts under Section 2.9 below.  The Borrower
may prepay any Portion of the Loans bearing interest at the Adjusted Base Rate
without premium or penalty.

Any repayment of the Loans shall increase, by the amount of that repayment, the
unborrowed balance of the Commitment; it being contemplated that the Borrower
may repay and reborrow from time-to-time under the Commitment until the
Termination Date.  All Loans outstanding on the Termination Date shall become
due and payable in full on such date.

2.9            Additional Payments by the Borrower.  If (i) the Borrower shall
fail to make any payment due hereunder on the due date thereof, (ii) the
Borrower shall make a payment, prepayment or conversion of any Euro-Rate Portion
of the Loans on a day other than the last day of the applicable Interest Period,
(iii) the Borrower shall convert any Portion to the Base Rate Option from
another Option pursuant to Subsection 2.2d on a day other than the last day of
the relevant Interest Period, or (iv) the Borrower shall fail on the date
specified therefor to consummate any borrowing, conversion or renewal after
giving a request for an extension of credit or notice of conversion or renewal,
and, as a result of any such action or inaction, a Lender reasonably incurs any
losses and expenses which it would not have incurred but for such action or
inaction, the Borrower shall pay such additional amounts as will compensate the
affected Lender for such losses and expenses, including the cost of reemployment
of any funds prepaid at rates lower than the cost to the affected Lender of such
funds.  Such losses and expenses, which the affected Lender shall exercise
reasonable efforts to minimize, shall be specified in writing (setting forth, in
reasonable detail, the basis of calculation) to the Borrower by the affected
Lender, which writing shall be prima facie evidence of the amounts set forth
therein, and such amounts shall be payable within 30 days of demand therefor.

2.10            Voluntary Reduction of Availability.  At any time and from time
to time upon no less than two Business Days prior written notice to the Agent,
provided no Indebtedness permitted under Section 5.13(h)(1) or related
commitments are outstanding, the Borrower may terminate, in whole or in part,
without penalty, the then unused portion of the Commitments, thereby causing a
corresponding abatement of the Facility Fee with respect to the pro rata share
so reduced, provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the aggregate principal amount of the Loans then
outstanding would exceed the Commitments then in effect.  Each such reduction
shall be in a minimum principal amount of $5,000,000 or in integral multiples
thereof.  The Facility Fee shall cease to accrue with respect to any unused
portion of the commitments so terminated on date of such termination.  Notice of
termination once given shall be irrevocable and the portion of the Commitments
so terminated shall not be available for borrowing once such notice has been
given under the terms hereof.  The Agent shall promptly notify each Lender of
its pro rata share of such terminated unused portion and the date of each such
termination.

2.11            Loan Account.  The Agent shall open and maintain on its books a
Loan Account in the name of the Borrower with respect to extensions of credit
made, repayments, prepayments, the computation and payment of interest and the
Facility Fee and the computation of other amounts due and sums paid and payable
to each Lender pursuant to this Article II.  Such Loan Account shall be
conclusive evidence barring manifest error as to the amount at any time due to
any Lender from the Borrower pursuant to this Article II, provided, however,
that the failure to make notations, or to make accurate notations, on the Loan
Account including without limitation notations with respect to interest and
Facility Fees pursuant to Section 2.5 shall not limit, expand or otherwise
affect any obligations of the Borrower hereunder.

2.12            Payment from Accounts Maintained by Borrower.  In the event that
any payment of principal, interest, Facility Fee or any other amount due to the
Lenders or the Agent under this Agreement, the Notes or the other Loan Documents
is not paid when due, the Agent is hereby authorized to effect such payment by
debiting any demand deposit account of the Borrower maintained with the Agent
(excluding however any special purpose fiduciary accounts, which are designated
as such at the time of their creation, and mandated by applicable statutes,
regulations or rules) and distributing such payment to the party to whom such
amounts are due.  This right of debiting accounts of the Borrower is in addition
to any right of set-off accorded the Lenders or the Agent hereunder or by
operation of law.

2.13            Time, Place and Manner of Payments.  All payments to be made by
the Borrower under the Notes (other than those provided for in Sections 2.3 and
2.9 hereof), and of all fees and any other amounts due hereunder (excepting the
Fees owed to the Agent for its sole account) shall be made at the principal
office of the Agent for the ratable account of the Lenders.  The Agent will
promptly pay each such payment received to each Lender or its order in
accordance with Section 8.9 hereof.  All payments due a Lender by reason of
Sections 2.3 or 2.9 hereof shall be paid at the principal office of the Lender
which invoices the Borrower for such payment.  All payments to be made by the
Borrower under this Agreement shall be paid in Dollars and in immediately
available funds no later than 3:00 P.M. (eastern time) on the date such payment
is due, without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived by the Borrower, and without setoff, counterclaim or
other deduction of any nature.

 

            2.14            Mandatory Prepayments.  Unless the Required Lenders
otherwise agree, the Borrower shall prepay the Loans and reduce the Commitments
in an amount equal to 100% of the net proceeds of any Debt Issuance on the date
of incurrence thereof, together with accrued interest to such date on the amount
prepaid.  Nothing in this Section 2.14 shall be construed to derogate any
restriction or limitation contained in any Loan Document imposed on any
transaction of the type described in this Section 2.14.

ARTICLE III.  REPRESENTATIONS AND WARRANTIES.

To induce the Lenders to enter into this Agreement and to make the Loans herein
provided for, the Borrower represents and warrants to the Lenders that:

 

3.1            Corporate Existence.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and it is duly qualified and in good standing as a foreign
corporation authorized to do business in each jurisdiction where, because of the
nature of its properties or businesses, such qualification is required or, if
not so qualified or in good standing in any state, the lack of such
qualification or good standing will not materially affect the Agent's or the
Lenders' ability to enforce this Agreement, the Notes or the other Loan
Documents or will not have a Material Adverse Effect on the Borrower's ability
to carry on its business or the Borrower's ability to comply with this
Agreement, the Notes or the other Loan Documents.

3.2            Corporate Authority.  The Borrower is duly authorized to execute
and deliver this Agreement, the Notes and the other Loan Documents to which it
is or will become a party; all necessary corporate action to authorize the
execution and delivery of this Agreement, the Notes and the other Loan Documents
to which it is or will become a party has been properly taken; and it is and
will continue to be duly authorized to borrow hereunder and to perform all of
the other terms and provisions of this Agreement, the Notes and the other Loan
Documents to which it is or will become a party.

3.3            Enforceability.  This Agreement and the Notes have each been, and
each other Loan Document to which it will become a party will be, duly and
validly executed and delivered by the Borrower and each constitutes or will
constitute a valid and legally binding agreement of the Borrower enforceable in
accordance with its terms.

3.4            No Restrictions, No Default.  Neither the execution and delivery
of this Agreement, the Notes and the other Loan Documents to which it is or will
become a party, the consummation of the transactions herein contemplated nor
compliance with the terms and provisions hereof or of the Notes, will conflict
with or result in a breach of any of the terms, conditions or provisions of the
certificate of incorporation or the by-laws of the Borrower or of any law or of
any regulation, order, writ, injunction or decree of any court or governmental
agency or of any agreement, indenture or other instrument to which the Borrower
is a party or by which it is bound or to which it is subject, or constitute a
default thereunder or result in the creation or imposition of any Encumbrance of
any nature whatsoever upon any of the property or assets of the Borrower
pursuant to the terms of any agreement, indenture or other instrument, except
those restrictions which, individually or in the aggregate, would not have a
Material Adverse Effect upon the Borrower.  Except as would not have a Material
Adverse Effect, the Borrower has good record and marketable title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all of its other property, and none of such
property is subject to any Encumbrance except as permitted by Section 5.2.  No
event has occurred and is continuing and no condition exists or will exist after
giving effect to the borrowings hereunder to be made on the Closing Date which
constitutes an Event of Default or Potential Default.

3.5            Financial Statements.  The Borrower has furnished to the Lenders
and the Agent the consolidated balance sheets and the related consolidated
statements of income, shareholders' equity and changes in financialposition of
the Borrower for the Fiscal Years ending September 30, 2001 and September 30,
2002.  All such financialstatements, including the related notes, have been
prepared in accordance with GAAP, except as expressly noted therein and, in the
case of the aforementioned quarterly financial statements, subject to changes
resulting from year-end adjustments, and fairly present the financial position
and consolidated financial positions of the Borrower as at the dates thereof and
the results and consolidated results of their operations and the changes in
their financial position and in their consolidated financial position for the
periods ended on such dates.  There were no material liabilities of the
Borrower, contingent or otherwise, not reflected in such financial statements. 
Except as has otherwise been fully disclosed in NUI Corporation's Form 10-K
filed on December 31, 2002 with the Securities and Exchange Commission, there
has been no Material Adverse Change in the business, condition or operations
(financial or otherwise) of the Borrower from September 30, 2002 to the Closing
Date.

3.6            Absence of Litigation.  There are no actions, suits,
investigations, litigation or governmental proceedings pending or, to the
Borrower's knowledge, threatened against the Borrower or any of its properties,
which would have a Material Adverse Effect on the Borrower, or which purport to
affect the legality, validity or enforceability of this Agreement or the Notes.

3.7            Tax Returns and Payments.  As of the date hereof, the Borrower
has filed all Federal and other material tax returns required by law to be filed
and have paid all material taxes, material assessments and other material
governmental charges levied upon the Borrower, or any of its properties, assets,
income or franchises of the Borrower, which are due and payable, other than
those currently payable or deferrable without penalty or interest or those which
are being contested in good faith and by appropriate proceedings diligently
conducted for which reserves in accord with GAAP have been provided.  As of the
date hereof, the charges, accruals and reserves on the books of the Borrower in
respect of Federal, state and local income taxes for all fiscal periods are
adequate, and the Borrower knows of no unpaid assessments for additional
Federal, state or local income taxes for any such fiscal period or any basis
therefor.

3.8            Pension Plans.  Except as otherwise noted on Schedule 3.8, (i)
each Plan has been and will be maintained and funded, in all material respects,
in accordance with its terms and with all provisions of ERISA and the Code
applicable thereto; (ii) no Reportable Event has occurred and is continuing with
respect to any Plan; (iii) no liability to PBGC has been incurred with respect
to any Plan, other than for premiums due and payable; (iv) no Plan has been
terminated, no proceedings have been instituted to terminate any Plan, and there
exists no intent to terminate or institute proceedings to terminate any Plan,
which has caused or would cause the Borrower or any ERISA Affiliate to incur any
liability to the PBGC under Title IV of ERISA; (v) no withdrawal, either
complete or partial, has occurred or commenced with respect to any multiemployer
Plan, and there exists no intent to withdraw either completely or partially from
any multiemployer Plan and (vi) the Borrower is not subject to any liability for
unpaid penalties or taxes imposed under Section 502(i) of ERISA or Section 4975
of the Code and has not engaged in a prohibited transaction as defined in
Section 406 of ERISA and Section 4975 of the Code.

3.9            Compliance with Applicable Laws.  The Borrower (i) is not in
default with respect to any order, writ, injunction or decree of any court or of
any Federal, state, municipal or other Governmental Authority; and (ii) is
substantially complying with all applicable statutes and regulations of each
Governmental Authority having jurisdiction over its activities; except for those
orders, writs, injunctions, decrees, statutes and regulations, non-compliance
with which would not have a Material Adverse Effect upon the Borrower.

3.10            Environmental Matters.  Except to the extent described in NUI
Corporation's most recently filed Form 10-K, Form 10-Q or Form 8-K, the Borrower
is in compliance with all applicable Environmental Laws, except for matters
which do not have a Material Adverse Effect on the financial condition of the
Borrower.

3.11            Governmental Approval.  No order, authorization, consent,
license, validation or approval of, or notice to, filing, recording, or
registration with, any Governmental Authority, or exemption by any Governmental
Authority, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Agreement, the Notes or the other
Loan Documents to which it is a party or (ii) the legality, binding effect or
enforceability of this Agreement, the Notes or the other Loan Documents to which
it is a party.

3.12            Regulations T, U and X.  The Borrower is not engaged in the
business of purchasing or selling Margin Stock or extending credit to others for
the purpose of purchasing or carrying Margin Stock and no part of the proceeds
of the Loans will be used to purchase or carry any Margin Stock or for any other
purpose which would violate or be inconsistent with Regulations T, U or X.

3.13            Investment Company Act.  The Borrower is not an "investment
company", or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended.

3.14            Public Utility Holding Company Act.  The Borrower is a utility
subject to regulation under the Public Utility Holding Company Act of 1935, as
amended.

 

3.15            Disclosure.  Neither this Agreement nor any other document,
certificate or statement furnished to the Lenders or the Agent by or on behalf
of the Borrower pursuant to this Agreement contains any untrue statement of a
material fact.  There is no fact known to the Borrower which materially and
adversely affects or in the future may (so far as the Borrower now foresees)
have a Material Adverse Effect on the business, operations, affairs, condition,
prospects, properties or assets of the Borrower, which has not been set forth in
this Agreement or in the other documents, certificates and statements (financial
or otherwise) furnished to the Lenders or the Agent or otherwise disclosed in
writing to the Lenders or the Agent by or on behalf of the Borrower prior to or
on the date hereof.

3.16            No Subsidiaries.  The Borrower has no Subsidiaries.

ARTICLE IV.            AFFIRMATIVE COVENANTS.

From the date hereof and thereafter until the termination of the Commitments and
until all of the Bank Indebtedness is paid in full, the Borrower agrees that:

4.1            Use of Proceeds.  The proceeds of the Loans will be used by the
Borrower solely (i) for general corporate purposes of the Borrower, (ii) for
working capital purposes in the ordinary course of business of the Borrower,
(iii) to pay fees and expenses incurred in connection with the execution and
delivery of the Loan Documents, and (iv) to repay amounts due and payable under
the Existing Credit Agreement as required by Section 6.2(xi).

4.2            Furnishing Information.  The Borrower shall:

(i)            deliver to the Agent (with copies for each Lender which Agent
shall distribute) within 55 days after the end of each of the first three Fiscal
Quarters in each Fiscal Year of the Borrower, (A) balance sheets as at the end
of such period for the Borrower, and (B) statements of income for such period
for the Borrower and, in the case of the second and third quarterly periods, for
the period from the beginning of the current Fiscal Year to the end of such
quarterly period; and each such statement shall set forth, in comparative form,
corresponding figures for the corresponding period in the immediately preceding
Fiscal Year and all such statements shall be prepared in reasonable detail in
accordance with GAAP and certified, subject to changes resulting from year-end
adjustments, by the chief financial officer or treasurer of the Borrower;

(ii)            deliver to the Agent (with copies for each Lender which Agent
shall distribute) within 100 days after the end of each Fiscal Year of the
Borrower, (A) balance sheets as at the end of such year for the Borrower, and
(B) statements of income for such year for the Borrower; and each such statement
shall set forth, in comparative form, corresponding figures for the immediately
preceding Fiscal Year; and all such financial statements shall present fairly in
all material respects the financial position of the Borrower, as at the dates
indicated and the results of its operations and its cash flow for the periods
indicated, in conformity with GAAP; and the Borrower shall furnish to the Agent
(with copies for each Lender which the Agent shall distribute) the audited
consolidated financial statements of NUI Corporation (of which the Borrower is a
Subsidiary in its consolidated group) for such Fiscal Year furnished under the
NUI Corporation Credit Agreement;

(iii)            deliver to the Agent (with copies for each Lender which Agent
shall distribute), together with each delivery of financial statements pursuant
to items (i) and (ii) above, a Compliance Certificate of the Borrower
substantially in the form of Exhibit "D" hereto, properly completed and signed
by an Authorized Officer of the Borrower, (A) stating (1) that such officer has
reviewed the terms of the Loan Documents and has made, or caused to be made
under his supervision, a review of the transactions and condition of the
Borrower during the accounting period covered by such financial statements and
that such review has not disclosed any failure by the Borrower during such
period to observe or perform all of its covenants and other agreements, nor any
failure to satisfy every condition contained in this Agreement, the Notes and
the other Loan Documents to which it is a party during such accounting period,
and (2) that the Borrower does not have knowledge of the existence, as at the
date of such Compliance Certificate, of any condition or event which constitutes
an Event of Default or a Potential Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrower has taken or is taking or proposes to take with respect
thereto, and (B) demonstrating in reasonable detail compliance as at the end of
such accounting period with the covenants contained in Sections 5.3a and 5.3b
hereof;

(iv)            promptly give written notice to the Agent of any pending or, to
the knowledge of the Borrower, overtly threatened claim in writing, litigation
or threat of litigation which arises between the Borrower and any other party or
parties (including, without limitation, any Governmental Authority, which claim,
litigation or threat of litigation, individually or in the aggregate, is
reasonably likely to cause a Material Adverse Change, any such notice to be
given not later than five Business Days after the Borrower becomes aware of the
occurrence of any such claim, litigation or threat of litigation;

(v)            deliver to the Agent (with copies for each Lender which Agent
shall distribute) promptly upon their becoming available, copies of all
financial statements, reports, notices and information statements sent or made
available generally by the Borrower to its security holders (including, without
limitation, proxy materials) and copies of all other regular and periodic
reports (including, without limitation, Form 8-K) filed by NUI Corporation with
the Securities and Exchange Commission or any Governmental Authority succeeding
to any of its functions, and of all press releases and other statements made
available generally by the Borrower to the public concerning material
developments in the business of the Borrower;

(vi)            promptly after receipt thereof, by the Borrower or the
administrator of any Plan, deliver to the Lenders a copy of any notice from the
PBGC that the PBGC is instituting Termination Proceedings;

(vii)            deliver to the Agent within two Business Days after S&P or
Moody's announces a change in the Borrower's Senior Ratings, or the withdrawal
of any Senior Ratings, notice of such change or withdrawal, together with a copy
of any written notification which Borrower received from the applicable rating
agencies regarding such change or withdrawal of Senior Ratings;

(viii)            promptly and in any event within 30 days after the Borrower or
the administrator of any Plan knows or has reason to know that any Reportable
Event has occurred which would cause the PBGC to institute Termination
Proceedings give notice thereof to the Agent;

(ix)            promptly, but not later than five Business Days, after any
officer obtains knowledge of the happening of any event having a Material
Adverse Effect or which constitutes an Event of Default or a Potential Default,
give written notice thereof to the Agent; and

(x)            promptly, deliver to the Lenders such other information and data
with respect to the Borrower as from time to time may be reasonably requested by
any Lender.

4.3            Visitation.  The Borrower will keep complete and proper books of
record and account in accordance with GAAP and will permit the Lenders and each
Lender's designated employees and agents to have access, from time to time, upon
reasonable notice (except no such notice shall be required after the occurrence
and during the continuance of an Event of Default) and during normal business
hours at any reasonable time, to visit any of the properties of the Borrower, to
examine and make copies of any of its books of record and account and such
reports and returns as the Borrower may file with any Governmental Authority and
discuss the Borrower's affairs and accounts with, and be advised about them, by
any Authorized Officer.

4.4            Preservation of Existence; Qualification.  At its own cost and
expense, the Borrower will continue to engage in business of the same general
type as now conducted by it and will do all things necessary to preserve and
keep in full force and effect its corporate existence and qualification under
the laws of its state of incorporation and each state where, due to the nature
of its activities or the ownership of its properties, qualification to do
business is required except where the failure to be so qualified would not have
a Material Adverse Effect upon the Borrower.

4.5            Compliance with Laws and Contracts.  The Borrower shall comply
with all applicable Governmental Rules (including, but not limited to,
Environmental Laws), except where failure to comply would not have a Material
Adverse Effect on the Borrower.

4.6            Payment of Taxes and Other Liabilities.  The Borrower shall
promptly pay and discharge all obligations, accounts and liabilities to which it
is subject or which are asserted against it at or before maturity or before they
become delinquent, as the case may be, and which obligations, accounts and
liabilities are material, including but not limited to all taxes, assessments
and governmental charges and levies upon it or upon any of its income, profits,
or property prior to the date on which penalties attach thereto to the extent
that the non-payment of which would in the aggregate have a Material Adverse
Effect upon the Borrower; provided, however, that for purposes of this
Agreement, the Borrower shall not be required to pay any item (i) the payment of
which is being contested in good faith by appropriate and lawful proceedings
diligently conducted and (ii) as to which the Borrower shall have set aside on
its books reserves for such claims as are determined to be adequate pursuant to
the accounting procedures employed by the Borrower.

 

4.7            Insurance.  The Borrower will keep and maintain insurance with
financially sound and reputable insurance companies on each of its properties,
in such amounts and against such risks as is customarily maintained by similar
businesses similarly situated and owning, leasing or operating similar
properties.  The Borrower may satisfy the requirements of the preceding sentence
with self insurance and deductibles consistent with customary and prudent
industry standards.  The Borrower will furnish to the Agent at the Closing and
together with the annual reports delivered pursuant to Subsection 4.2(ii)
hereof, a certificate of an Authorized Officer of the Borrower certifying that
such insurance is in force, provides coverage consistent with the preceding
sentence and complies with the Borrower's obligations under this Section 4.7.

4.8            Maintenance of Properties.  The Borrower shall maintain,
preserve, protect and keep its properties in good repair, working order and
condition (ordinary wear and tear excepted), and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly and advantageously conducted at all times, except
where the failure to maintain, preserve, protect or keep such properties would
not have a Material Adverse Effect upon the Borrower.

4.9            Plans and Benefit Arrangement.  The Borrower shall, and shall
cause each ERISA Affiliate to, comply with ERISA, the Code and all other
applicable laws which are applicable to Plans, except where the failure to do
so, alone or in conjunction with any other failure to do so, would not have a
Material Adverse Effect upon the Borrower.

4.10            Senior Debt Status.  The Bank Indebtedness will rank at least
pari passu in priority of payment with all other Indebtedness of the Borrower,
except Indebtedness of the Borrower which may be secured by Encumbrances
permitted pursuant to Section 5.2.

4.11            Ownership .  The Borrower shall at all times during the term
hereof be a direct 100% wholly owned Subsidiary of NUI Corporation.

4.12            Cash Management.  On or before November 12, 2003, the Borrower
shall cause all of its receivables and other revenues to be collected and
deposited into and maintained in a segregated account or accounts of the
Borrower (the "New Collection System") and the proceeds of such receivables and
other revenues shall not be commingled with funds of NUI Corporation or its
other Subsidiaries and shall only be used to pay out of such account or accounts
obligations of the Borrower and to make dividends and for other uses to the
extent expressly permitted hereunder.  At all times until such New Collection
System is in place, the Agency Services Agreement is and will remain in full
force and effect and the Borrower's receivables and other revenues shall be
collected by NUI Corporation, but title thereto shall remain with the Borrower,
and expenses and other payables of or on behalf of the Borrower shall be paid by
NUI Corporation on behalf of the Borrower, all in accordance with the provisions
of the Agency Services Agreement and Governmental Rules.  The Borrower shall
ensure that the use of such receivables and revenues by NUI Corporation at all
times complies with this Agreement.

ARTICLE V.            NEGATIVE COVENANTS.

From the date hereof and thereafter until the Commitments are terminated and
until the Bank Indebtedness is paid in full, the Borrower agrees that:

5.1            Dividends, Etc.  The Borrower will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of equity
interests of the Borrower, or purchase, redeem or otherwise acquire for value
any shares of any class of equity interests of the Borrower or any warrants,
rights or options to acquire any such shares, now or hereafter outstanding (such
declarations, payments, other distributions, purchases, redemptions, or other
acquisitions being herein called "Restricted Payments"), except that the
Borrower may (a) declare and make any dividend payment or other distribution
payable solely in common equity interests of the Borrower, and (b) purchase,
redeem or otherwise acquire shares of its common equity interests or warrants,
rights or options to acquire any such shares with the proceeds received from
substantially concurrent issue of new shares of its common equity interests and
(c) declare or pay cash dividends to NUI Corporation and purchase, redeem or
otherwise acquire shares of its equity interests or warrants, rights or options
to acquire for consideration of any such shares, so long as the aggregate of
such Restricted Payments made, paid or declared since the Closing Date would not
exceed the lesser of $100,000,000 or retained earnings of the Borrower on the
date of such Restricted Payment; provided, that (x) immediately after giving
effect to any such proposed Restricted Payments, no Potential Default or Event
of Default would exist and (y) no such payment shall violate any Governmental
Rule. 

5.2            Encumbrances.  The Borrower will not create or suffer to exist
any Encumbrance or any other type of preferential arrangement, upon or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign any right to receive income, in each case to secure or provide for the
payment of any Indebtedness of any Person, other than Permitted Encumbrances.

5.3a            Leverage Ratio.  At no time shall its ratio of Consolidated
Total Indebtedness to its Consolidated Total Capitalization exceed the amount
set forth below for each relevant period set forth below:

                        Period                                                 
                          Ratio

                        March 1 of each year to and

                        including August 31 of such year:                    
            .65:1.00

September 1 of each year to and

including February 28 (or 29, if applicable)

of the following year:                                                  .70:1.00

5.3b            Fixed Charge Coverage Ratio.  At no time shall the Borrower
permit, for any period of four consecutive Fiscal Quarters ending on or after
September 30, 2002, the ratio of (i) the sum of (A) Consolidated Net Income for
such period plus (B) income taxes deducted in determining such Net Income plus
(C) Consolidated Fixed Charges for such period; to (ii) Consolidated Fixed
Charges for such period, to be less than 1.75 to 1.00.

5.4            Acquisitions.  Unless otherwise consented to by the Required
Lenders (such consent not to be unreasonably withheld), the Borrower will not
acquire the assets of any Person or any shares of capital stock of, or other
equity interest in, any Person, except for Permitted Acquisitions.

5.5            Sales of Assets.  The Borrower shall not enter into any
arrangement, direct or indirect, pursuant to which the Borrower shall sell or
otherwise transfer or dispose of, in a single transaction or a series of
transactions, all or any substantial part of its assets; provided, however, a
sale or transfer by the Borrower of securitization receivables in connection
with a securitization permitted under Section 5.13(i) shall not be prohibited
hereunder.

5.6            Merger.  The Borrower shall not merge or consolidate with any
other Person.

5.7            Regulation T, U and X Compliance.  The Borrower shall not use the
proceeds of a Loan to purchase or carry Margin Stock or otherwise act so as to
cause any Lender, in extending credit hereunder, to be in contravention of
Regulations T, U or X.

5.8            ERISA.  The Borrower shall not and shall not permit any ERISA
Affiliate to permit any Plan to:

(i)            engage in any "prohibited transaction", as such term is defined
in Section 406 of ERISA and Section 4975 of the Code;

(ii)            incur any "accumulated funding deficiency", as such term is
defined in Section 302 of ERISA, whether or not waived;

(iii)            be terminated in a manner which could result in liability to
the PBGC under Title IV of ERISA or the imposition of a lien on the property of
the Borrower or any ERISA Affiliate pursuant to Section 4068 of ERISA; or

(iv)            partially or completely withdraw from any Plan, which withdrawal
shall

subject the Borrower or any ERISA Affiliateto multiemployer withdrawal liability
pursuant to Section 4201 of ERISA.

5.9            Restrictive Agreements.  The Borrower shall not enter into or
otherwise be bound by any agreement not to pay dividends or make distributions
to NUI Corporation, except for such agreements existing on the date hereof which
have been fully disclosed in writing to Agent and replacements of such
agreements (provided that copies of such replacement agreements are provided to
the Agent and are no more restrictive than those agreements being replaced).

5.10            [Intentionally Omitted.]

5.11            Subsidiaries.  The Borrower shall not create, nor permit to
exist, any Subsidiary.

            5.12            Limitation on Capital Expenditures.  The Borrower
shall not make or commit to make (by way of the acquisition of securities of a
Person or otherwise) any expenditure in respect of the purchase or other
acquisition of fixed or capital assets (other than those expenditures in
connection with Permitted Acquisitions), except for expenditures, when added to
such expenditures made by NUI Corporation and its other Subsidiaries, not
exceeding during any of its Fiscal Years ending after the Closing Date, the
amount of $75,000,000.

 

            5.13            Limitation on Indebtedness.  The Borrower shall not,
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except:

                        (a)            Indebtedness in respect of the Loans, the
Notes and the other obligations of the Borrower under this Agreement;

                        (b)            Indebtedness of the Borrower incurred
solely in order to finance the purchase of new fixed or capital assets
(including pursuant to capital leases) in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding;

                        (c)            Indebtedness listed on Schedule 5.13 and
renewals, extensions and modifications thereof which do not increase the
principal amount thereof;

                        (d)            Indebtedness incurred in connection with
Hedging Obligations, provided that such Hedging Obligations shall be in the
ordinary course of business consistent with past practices;

                        (e)            Indebtedness incurred in connection with
sale-leaseback transactions permitted by Section 5.19 hereof;

                        (f)            Indebtedness with respect to standby
letters of credit issued by a bank for the benefit of the Borrower in an
aggregate face amount not to exceed $10,000,000, which letters of credit expire
by their terms after the Termination Date;

            (g)            Indebtedness to third party sellers in connection
with Permitted Acquisitions, provided that (1) both before and after giving
effect to the incurrence of such Indebtedness, no Potential Default or Event of
Default shall occur and be continuing, and (2) the payment of such Indebtedness
shall be subordinated to all Bank Indebtedness, with the terms and conditions of
such subordination reasonably acceptable to the Agent;

            (h)            Indebtedness of the Borrower under the Senior Credit
Agreement to the extent of the "Total Commitment" thereunder in effect on the
date hereof; and additional Indebtedness with respect to increases in the "Total
Commitment" relating to "Increase Requests" thereunder; provided that (1) all of
the proceeds of such increases are used to pay or prepay Bank Indebtedness
hereunder, together with accrued and unpaid interest thereon, and (2) the Total
Commitment hereunder is permanently reduced in the amount of such payment or
prepayment, all pursuant to Section 2.14; and further provided that the sum of
(A) the Total Commitment of the Borrower under this Agreement, (B) the "Total
Commitment" of the Borrower under and as defined in the Senior Credit Agreement,
(C) the "Total Commitment" of NUI Corporation under and as defined in the NUI
Corporation Credit Agreement, and (D) the aggregate principal amount of
Indebtedness incurred by the Borrower and, without duplication, any
corresponding commitments to extend credit to the Borrower pursuant to Section
5.13(i) of this Agreement shall not exceed $195,000,000 in aggregate principal
at any time;

            (i)            Indebtedness of the Borrower relating to a
securitization, private debt placement or other financing reasonably acceptable
to the Agent in a principal amount not to exceed $45,000,000; provided that (1)
all of the proceeds thereof are used to pay or prepay Bank Indebtedness
hereunder, together with accrued and unpaid interest thereon, and (2) the Total
Commitment hereunder is permanently reduced in the amount of such payment or
prepayment, all pursuant to Section 2.14; and further provided that the sum of
(A) the Total Commitment of the Borrower under this Agreement, (B) the "Total
Commitment" of the Borrower under and as defined in the Senior Credit Agreement,
(C) the "Total Commitment" of NUI Corporation under and as defined in the NUI
Corporation Credit Agreement, and (D) the aggregate principal amount of
Indebtedness incurred by the Borrower and, without duplication, any
corresponding commitments to extend credit to the Borrower pursuant to this
Section 5.13(i) shall not exceed $195,000,000 in aggregate principal at any
time;

            (j)            Indebtedness in principal amount outstanding not to
exceed $15,000,000 in the aggregate for the Borrower under lines of credit
offered by commercial banks to the Borrower to finance the working capital needs
of the Borrower.

            5.14            Limitation on Contingent Obligations.  The Borrower
shall not create, incur, assume or suffer to exist any Guarantee.

            5.15            [Intentionally Omitted].

5.16            Limitation on Investments, Loans and Advances.  The Borrower
shall not purchase, hold or acquire beneficially any stock, other securities or
evidences of Indebtedness of, make or permit to exist any loans or advances to,
or make or permit to exist any investment or acquire any interest whatsoever in,
any other Person, except:

(a)            extensions of trade credit to customers in the ordinary course of
business;

(b)            Permitted Investments;

(c)            loans and advances to employees of the Borrower for travel,
entertainment and relocation expenses in the ordinary course of business;

(d)            Permitted Acquisitions; and

(e)            securities acquired in connection with the bankruptcy of any
supplier or customer in the ordinary course of business and consistent with past
practices or in connection with the settlement of delinquent accounts of any
such supplier or customer.

5.17            Limitation on Optional Payments and Modifications of Debt
Instruments.  The Borrower shall not make any optional payment or prepayment on
or redemption, defeasance or purchase of any Indebtedness (other than
Indebtedness under this Agreement and Indebtedness permitted under Section
5.13(h)), or amend, modify or change, or consent or agree to any amendment,
modification or change to its certificate of incorporation which could
reasonably be expected to result in a Material Adverse Effect or to the Agency
Services Agreement or to any of the terms relating to the payment or prepayment
or principal of or interest on, any such Indebtedness, other than any amendment,
modification or change which would extend the maturity or reduce the amount of
any payment of principal thereof or which would reduce the rate or extend the
date for payment of interest thereon.

5.18            Transactions with Affiliates.  The Borrower shall not enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction (a) is permitted under this Agreement or is in the ordinary
course of the Borrower's business and (b) is upon fair and reasonable terms no
less favorable to the Borrower than it would obtain in a comparable arm's length
transaction with a Person which is not an Affiliate.

5.19            Sale and Leaseback.  The Borrower shall not enter into any
arrangement with any Person providing for the leasing by the Borrower of real or
personal property which has been or is to be sold or transferred by the Borrower
to such Person if such arrangement(s), individually or in the aggregate and
together with all such arrangements entered into by NUI Corporation and its
other Subsidiaries, involve(s) aggregate consideration exceeding $70,000,000.

           

ARTICLE VI.  CONDITIONS PRECEDENT TO ALL EXTENSIONS OF CREDIT

6.1            All Extensions of Credit.  The obligation of the Lenders to make
any extension of credit (including, without limitation, its initial extension of
credit) is subject to the satisfaction of each of the following conditions
precedent:

6.1a            No Default.  The Borrower shall have performed and complied, in
all material respects, with all agreements and conditions herein required to be
performed or complied with by it prior to any extension of credit and, at the
time of such extension of credit, no Potential Default or Event of Default shall
exist.

6.1b            Representations Correct.  The representations and warranties
contained in Article III hereof shall be correct in all material respects (i)
when made and (ii) at the time of each extension of credit except for such
representations and warranties which relate solely to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects as of such date) and no Material Adverse Change has occurred,
or will occur, as a result of such extension of credit.

6.1c            Extension of Credit Requirements.  The Borrower shall have
complied with the requirements of Section 2.1 with respect to the requested
extension of credit.

Each request for an extension of credit shall constitute, as at the time made, a
representation and warranty by the Borrower that the matters set forth in
Sections 6.1a and 6.1b above are true and correct.

6.2            Conditions Precedent to the Initial Extensions of Credit Under
the Commitments.  The effectiveness of this Agreement and the obligation of the
Lenders to make the initial extensions of credit are subject to the satisfaction
of each of the following conditions precedent in addition to the applicable
conditions precedent set forth in Section 6.1 above:

(i)            Receipt by the Agent on behalf of each Lender of a counterpart
original of this Agreement executed by the other Lenders and the Borrower.

(ii)            Receipt by the Agent on behalf of each Lender of a Note,
substantially in the form of Exhibit "B" attached hereto, made payable to such
Lender in the amount of such Lender's Commitment and otherwise properly
completed and executed by the Borrower.

(iii)            Receipt by the Agent of a certified copy (certified by the
appropriate governmental official) of the Borrower's Certificate of
Incorporation which certification is dated not more than 30 days prior to the
Closing.

(iv)            Receipt by the Agent of a certificate, duly certified as of the
date of the Closing by the secretary or assistant secretary of the Borrower as
to (A) the By-Laws of the Borrower in effect as of the Closing, (B) the
resolutions of the Borrower's Board of Directors authorizing the borrowings
hereunder and the execution and delivery of this Agreement, the Notes, and all
documents supplemental hereto, and (C) the names of the officers of the Borrower
authorized to sign this Agreement, the Notes and all supplemental documentation,
and which contains a true signature of each such officer.

(v)            Receipt by the Agent of a good standing certificate for the
Borrower from the Secretary of State of the State of New Jersey dated not more
than 30 days prior to the date of Closing.

(vi)            Receipt by the Agent of the certificate of the Borrower required
pursuant to Section 4.7 of this Agreement and a solvency certificate in the form
of Exhibit "G" hereto.

(vii)            Receipt by the Agent of written disbursement instructions
addressed to the Agent and executed by an Authorized Officer of the Borrower
relating to the initial extensions of credit.

(viii)            Receipt by the Agent on behalf of each Lender of a signed
favorable opinion of James Van Horn, general counsel to the Borrower, dated as
of the Closing Date and in form and substance satisfactory to Agent and its
counsel as to the matters set forth on Exhibit "E" attached hereto.

(ix)            The representations and warranties of the Borrower contained in
Article III and in the other Loan Documents executed and delivered by the
Borrower in connection with the Closing shall be true and correct in all
material respects on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific date or times referred to therein), and the Borrower shall have
performed, observed and complied with all covenants and conditions hereof and
contained in the other Loan Documents; no Event of Default or Potential Default
under this Agreement shall have occurred and be continuing or shall exist;
except as disclosed in NUI Corporation's Form 10-K filed on December 31, 2002
with the Securities and Exchange Commission, no Material Adverse Change shall
have occurred; and there shall be delivered to the Agent, for the benefit of
each Lender and the Agent, a certificate of the Borrower, dated the Closing Date
and signed by an Authorized Officer of the Borrower, to each such effect.

(x)            Receipt by the Agent on its own behalf and on behalf of the
Lenders of all Fees due and payable on or prior to the Closing Date and all
invoiced reimbursable expenses incurred on or prior to the Closing Date.

(xi)            The NUI Corporation Credit Agreement shall be in full force and
effect, providing for a "Total Commitment" thereunder of not less than
$38,076,923.10 and all amounts owing to the Lenders under the "Existing Credit
Agreement" as defined in the NUI Corporation Credit Agreement shall have been,
or shall be concurrently with the making of the first loans thereunder, repaid
in full and all commitments under such "Existing Credit Agreement" of NUI
Corporation shall have been terminated.

(xii)            The Senior Credit Agreement shall be in full force and effect,
providing for a "Total Commitment" thereunder of not less than $96,923,076.90;
and all amounts owing to the lenders under the Existing Credit Agreement shall
have been, or shall be concurrently with the making of the first Loans
hereunder, repaid in full, and the Existing Credit Agreement shall terminate and
be of no further force and effect upon such repayment; in each case pursuant to
such payout letters and other documents as the Agent may require, each of which
shall be in form and substance satisfactory to the Agent.

            (xiii)            Receipt by the Agent of a copy of the fully
executed Agency Services Agreement among NUI Corporation and its Subsidiaries
(including the Borrower), effective on or prior to the Closing Date, in form and
substance acceptable to the Agent and its counsel (the "Agency Services
Agreement").

ARTICLE VII.            DEFAULTS

Each of the events or occurrences described in Sections 7.1 to and including
7.10 below shall constitute an "Event of Default" hereunder.

7.1            Payment Default.  Default in the payment of (i) interest on any
Loan, any other Bank Indebtedness, the Facility Fee, or any other amount due
hereunder, and continuance of any such nonpayment of such interest, Facility Fee
or other amount for five Business Days or (ii) principal of any Loan when due.

7.2            Nonpayment of Other Indebtedness.  The Borrower shall fail to pay
any Indebtedness of the Borrower other than the Bank Indebtedness, in an
aggregate amount of $15,000,000 or more, as and when the same shall become due,
or the occurrence of any default under any agreement or instrument under or
pursuant to which such Indebtedness is incurred or issued and continuance of
such default beyond the period of grace, if any, allowed with respect thereto,
if such default permits or causes the acceleration of such Indebtedness or the
termination of any commitment to lend with respect thereto.

7.3            Insolvency.

7.3a            Involuntary Proceedings.  A proceeding shall have been
instituted in a court having jurisdiction seeking a decree or order for relief
in respect of the Borrower in an involuntary case under the Federal bankruptcy
laws, or any other similar applicable Federal or state law, now or hereafter in
effect, or for the appointment of a receiver, liquidator, trustee, sequestrator
or similar official for the Borrower or for a substantial part of its property,
or for the winding up or liquidation of its affairs, and the same shall remain
undismissed or unstayed and in effect for a period of 60 days.

7.3b            Voluntary Proceedings.  The Borrower shall institute proceedings
to be adjudicated a voluntary bankrupt, or shall consent to the filing of a
bankruptcy proceeding against it, or shall file a petition or answer or consent
seeking reorganization under the Federal bankruptcy laws, or any other similar
applicable Federal or state law now or hereinafter in effect, or shall consent
to the filing of any such petition or shall consent to the appointment of a
receiver, liquidator, trustee, sequestrator or similar official for the Borrower
or for a substantial part of its property, or shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or corporate action shall be taken by the Borrower
in furtherance of any of the aforesaid purposes.

7.4            Termination of Existence.  The Borrower shall terminate its
existence or cease to exist.

7.5            Failure to Comply with Covenants.

7.5a            Failure to Comply with Certain Article IV Covenants and Article
V Covenants.  The Borrower shall default in the observance or performance of
Section 4.3, Section 4.4, Section 4.10, Section 4.11, Section 4.12 or of any
covenant contained in Article V.

7.5b            Failure to Comply with Other Covenants.  The Borrower shall
default in the due performance or observance of any other covenant, condition or
provision set forth herein and such default shall not be remedied (i) with
respect to any default under Section 4.2(ix) for a period of ten days; and (ii)
with respect to any other such default for a period of 30 days after such
default is known to any officer of the Borrower or notice thereof has been given
to the Borrower by the Agent (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Borrower as
determined by the Agent in its sole discretion).

 

7.6            Misrepresentation.  Any representation or warranty made by the
Borrower herein proves to have been untrue in any material respect as of the
date when made, or any certificate or other document furnished by the Borrower
to the Agent or any Lender pursuant to the provisions hereof proves to have been
untrue in any material respect on the date as of which the facts set forth
therein are stated or certified.

7.7            Adverse Judgments, Etc.  Entry or filing of any one or more
judgments, writs or warrants of attachment or of any similar process in an
aggregate amount of $2,500,000 or more in excess of any third-party insurance
protecting against such liability against the Borrower or against any of its
properties and failure of the Borrower to vacate, pay, bond, stay or contest in
good faith such judgments, writs, warrants of attachment or other process within
a period of 30 days.

7.8            Invalidity or Unenforceability.  This Agreement, the Notes or any
other Loan Document ceases to be valid and binding on the Borrower or is
declared null and void, or the validity or enforceability thereof is contested
by the Borrower or the Borrower denies it has any or further liability under
this Agreement, any Note or under the other Loan Documents to which it is a
party.

7.9            ERISA.  (i) A trustee shall be appointed by a court of competent
jurisdiction to administer any Plan of the Borrower or any ERISA Affiliate; (ii)
the PBGC shall terminate any Plan of the Borrower or any ERISA Affiliate or
appoint a trustee to administer any such Plan; or (iii) the Borrower or any
ERISA Affiliate shall incur any liability to the PBGC in connection with any
Plan, which, in any such case, likely would have a Material Adverse Effect.

7.10            Change of Control; Change of Beneficial Ownership or Board.  Any
Person or group of Persons (within the meaning of Sections 13 or 14 of the
Securities and Exchange Act of 1934), other than the then current officers or
directors of the Borrower or an underwriter which obtains such ownership as a
result of effecting a firm committed underwriting of a secondary offering of the
Borrower's voting stock on behalf of such officers or directors, shall have
acquired beneficial ownership of (within the meaning of Rule 13d-3 and 13d-5
promulgated by the Securities and Exchange Commission under said Act)
twenty-five percent (25%) or more of the voting stock of the Borrower on a fully
diluted basis with respect to which such Persons are entitled to vote on the
election of directors or, during any period of up to 24 consecutive months,
Persons who at the beginning of such 24-month period were directors of the
Borrower (or were appointed, nominated or elected by such Persons) cease for any
reason to constitute a majority of the directors of the Borrowers then in
office.  For purposes of calculating the acquisition of beneficial ownership,
any transfer of voting stock of the Borrower by any Person or group of Persons
to a Permitted Transferee shall be deemed not to constitute a conveyance and
acquisition of such stock.  A "Permitted Transferee" includes any of the
following with respect to any then current officer or director of the Borrower:
(i) spouse; (ii) lineal descendants of all generations and spouses of such
lineal descendants; (iii) a charitable corporation or trust established by such
then current officer or director or by a person described in (i) or (ii)
preceding; (iv) a trust (or in the case of a minor, a custodial account under a
Uniform Gifts or Transfers to Minors Act) of which the beneficiary(ies) are one
or more Persons described in the preceding clauses (i), (ii) or (iii), and (v)
an executor or administrator upon the death of such then current officer or
director or any Person described in the preceding clauses (i) or (ii).

7.11            Consequences of an Event of Default.  If one or more of the
Events of Default occur then (a) if such Event of Default is set forth in
Sections 7.3 or 7.4, the Commitments shall automatically terminate and the Notes
then outstanding and all other amounts owing under this Agreement shall become
immediately due and payable, without necessity of demand, presentation, protest,
notice of dishonor or notice of default or (b) if such Event of Default is set
forth in any of the remaining Sections of this Article VII, then the Agent, at
the request of the Required Lenders, and upon notice to the Borrower, shall
declare the Borrower in default hereunder, and upon such declaration, shall, at
the request of the Required Lenders, terminate the Commitment and/or declare the
Notes then outstanding and all other amounts owing under this Agreement
immediately due and payable, without necessity of any further demand,
presentation, protest, notice of dishonor or further notice of default,
whereupon the same shall be immediately due and payable.

7.12            Remedies Upon Default.  Upon thetermination of the Commitments
and acceleration of the Notes following the occurrence of an Event of Default,
the Lenders shall, unless such termination and acceleration subsequently have
been rescinded, have the full panoply of rights and remedies granted to them
under this Agreement and all those rights and remedies granted by law to
creditors, and the Agent, at the direction of the Required Lenders, shall
proceed to protect and enforce the Lenders' rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein, in the Notes or in any of the other Loan
Documents, or for an injunction against a violation of any of the terms hereof
or thereof, or in aid of the exercise of any power granted hereby or thereby or
by law.  No right, power or remedy conferred by this Agreement, in the Notes, or
by any other Loan Document, upon the Agent or the Lenders shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  No exercise of
any one right or remedy shall be deemed a waiver of other rights or remedies. 
The rights and remedies of the Agent and the Lenders specified herein are for
the sole and exclusive benefit, use and protection of the Agent and the Lenders,
and the Agent and the Lenders shall be entitled, but shall have no duty or
obligation, to exercise or to refrain from exercising any right or remedy
reserved to the Agent or the Lenders hereunder.

ARTICLE VIII.            AGREEMENT AMONG LENDERS.

8.1            Appointment and Grant of Authority.  Each of the Lenders hereby
appoints Fleet National Bank and Fleet National Bank hereby agrees to act as,
the Agent under this Agreement, the Notes and the other Loan Documents.  As such
Agent, Fleet National Bank shall have and may exercise such powers under this
Agreement and the other Loan Documents as are specificallydelegated to the
Agent, by the terms hereto or thereof, together with such other powers as are
incidental thereto.  Without limiting the foregoing, the Agent, on behalf of the
Lenders, is authorized to execute all of the Loan Documents (other than this
Agreement) and to accept all of the Loan Documents and all other agreements,
documents or instruments reasonably required to carry out the intent of the
parties to this Agreement.

8.2            Delegation of Duties.  The Agent may perform any of its duties
hereunder by or through agents or employees (provided such delegation does not
constitute a relinquishment of duties as the Agent hereunder) and, subject to
Sections 8.7 and 9.2 hereof, shall be entitled to engage and pay for the advice
or services of any attorneys, accountants, or other experts concerning all
matters pertaining to duties hereunder and to rely upon any advice so obtained.

8.3            Reliance by Agent on Lenders for Funding.  Unless the Agent shall
have received notice from a Lender prior to any Borrowing Date that such Lender
will not make available to the Agent such Lender's portion of net disbursements
of Loans, the Agent may assume that such Lender has made such portion available
to the Agent and the Agent may, in reliance upon such assumption, make Loans to
the Borrower.  If and to the extent that such Lender has not made such portion
available to the Agent on or prior to any Borrowing Date, such Lender and the
Borrower severally agree to repay to the Agent immediately upon demand, in
immediately available funds, such unpaid amount, together with interest thereon
for each day from the applicable Borrowing Date until such amount is repaid to
the Agent, at (i) in the case of the Borrower, at the rate of interest then in
effect for such Loan and (ii) in the case of such Lender, at the Federal Funds
Effective Rate.  If such Lender shall repay to the Agent such corresponding
amount, such amount shall constitute a Loan made by such Lender for purposes of
this Agreement.  The failure by any Lender to pay its portion of a Loan made by
the Agent shall not relieve any other Lender of the obligation to pay its
portion of net disbursements of Loans on any Borrowing Date, but no Lender shall
be responsible for the failure of any other Lender to make its net share of
Loans to be made by such other Lender on such Borrowing Date.

8.4            Non-Reliance on Agent.  Each Lender agrees that it has,
independently and without reliance on the Agent, based on such documents and
information as it has deemed appropriate, made its own credit analysis and
evaluation of the Borrower and its operations and decision to enter into this
Agreement and that it will, independently and without reliance upon the Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement.  Except as otherwise provided herein, the Agent
shall have no duty to keep the Lenders informed as to the performance or
observance by the Borrower of this Agreement or any other document or instrument
referred to or provided for herein or to inspect the properties or books of the
Borrower.  The Agent, in the absence of gross negligence or willful misconduct,
shall not be liable to any Lender for its failure to relay or furnish to the
Lender any information. 

8.5            Responsibility of Agent and Other Matters.

8.5a            Ministerial Nature of Duties.  As among the Lenders and the
Agent, the Agent shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Notes or in the other Loan Documents, and those
duties and responsibilities shall be subject to the limitations and
qualifications set forth in this Article VIII.  The duties of the Agent shall be
ministerial and administrative in nature.

8.5b            Limitation of Liability.  As among the Lenders and the Agent,
neither the Agent nor any of its directors, officers, employees or agents shall
be liable for any action taken or omitted (whether or not such action taken or
omitted is within or without the Agent's responsibilities and duties expressly
set forth in this Agreement) under or in connection with this Agreement or any
other instrument or document in connection herewith except for gross negligence
or willful misconduct.  Without limiting the foregoing, neither the Agent nor
any of its directors, officers or employees shall be responsible for, or have
any duty to examine (i) the genuineness, execution, validity, effectiveness,
enforceability, value or sufficiency of (A) this Agreement, the Notes or any of
the other Loan Documents or (B) any other document or instrument furnished
pursuant to or in connection with this Agreement, (ii) the collectibility of any
amounts owed by the Borrower to the Lenders, (iii) the truthfulness of any
recitals, statements, representations or warranties made to the Agent or the
Lenders in connection with this Agreement, (iv) any failure of any party to this
Agreement to receive any communication sent, including any telegram, teletype,
facsimile transmission or telephone message or any writing, application, notice,
report, statement, certificate, resolution, request, order, consent letter or
other instrument or paper or communication entrusted to the mails or to a
delivery service, or (v) the assets, liabilities, financial condition, results
of operations, business or prospects, or creditworthiness of the Borrower.

8.5c            Reliance.  The Agent shall be entitled to act, and shall be
fully protected in acting upon, any telegram, teletype, facsimile transmission
or any writing, application, notice, report, statement, certificate, resolution,
request, order, consent, letter or other instrument, paper or communication
believed by the Agent in good faith to be genuine and correct and to have been
signed or sent or made by a proper Person.  The Agent may consult counsel and
shall be entitled to act, and shall be fully protected in any action taken in
good faith, in accordance with advice given by counsel.  The Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by the Agent with
reasonable care.  The Agent shall not be bound to ascertain or inquire as to the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any of the other Loan Documents on the part of the Borrower or any
other party thereto.

8.6            Actions in Discretion of Agent; Instructions from the Lenders. 
The Agent agrees, upon the written request of the Required Lenders, to take or
refrain from taking any action of the type specified as being within the Agent's
rights, powers or discretion herein or under any Loan Documents, provided that
the Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or applicable law.  In the absence of a request by the Required
Lenders, the Agent shall have authority, in its sole discretion, to take or not
to take any such action, unless this Agreement specifically requires the consent
of the Required Lenders or all of the Lenders.  Any action taken or failure to
act pursuant to such instructions or discretion shall be binding on the Lenders,
subject to Section 8.5b hereof.  Subject to the provisions of Section 8.5b, no
Lender shall have any right of action whatsoever against the Agent as a result
of the Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

8.7            Indemnification.  To the extent the Borrower does not reimburse
and save harmless the Agent according to the terms hereof for and from all
costs, expenses and disbursements in connection herewith, such costs, expenses
and disbursements shall be borne by the Lenders ratably in accordance with their
respective Commitment Percentages.  Each Lender hereby agrees on such basis (i)
to reimburse the Agent for such Lender's pro rata share of all such reasonable
costs, expenses and disbursements on request and (ii) to the extent of each such
Lender's pro rata share, to indemnify and save harmless the Agent against and
from any and all losses, obligations, penalties, actions, judgments and suits
and other costs, expenses and disbursements of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against the Agent, other than
as a consequence of gross negligence or willful misconduct on the part of the
Agent, arising out of or in connection with (i) this Agreement, the Notes, the
other Loan Documents or any other agreement, instrument or document executed or
delivered in connection herewith or therewith, or (ii) any action taken at the
request of the Required Lenders or all of the Lenders hereunder, as the case may
be, including without limitation the reasonable costs, expenses and
disbursements in connection with defending themselves against any claim or
liability, or answering any subpoena or other process related to the exercise or
performance of any of their powers or duties under this Agreement, the other
Loan Documents, or any of the other agreements, instruments or documents
executed or delivered in connection herewith or the taking or refraining from
any action under or in connection with any of the foregoing.

8.8            Agent's Rights as a Lender.  With respect to the Commitment of
the Agent as a Lender hereunder, any Loans of the Agent under this Agreement or
the other Loan Documents, and any other amounts due to the Agent under this
Agreement, the Agent shall have the same rights and powers, duties and
obligations under this Agreement, the Notes, the other Loan Documents or other
agreement, instrument or document as any Lender and may exercise such rights and
powers and shall perform such duties and fulfill such obligations as though it
were not the Agent.  The Agent may accept deposits from, lend money to, and
generally engage, and continue to engage, in any kind of business with the
Borrower as if it were not the Agent.

8.9            Payment to Lenders.  Except as otherwise set forth in Section 8.3
hereof, promptly after receipt from the Borrower of any principal repayment of
the Loans, interest due on the Loans, and any Facility Fees owing to the Lenders
or other amounts due under any of the Loan Documents (except for such amounts
which are payable for the sole account of any Lender or the Agent), the Agent
shall distribute to each Lender that Lender's share of the funds so received.  

8.10            Pro Rata Sharing.  Except as otherwise set forth in Section 8.3
hereof, all interest and principal payments on the Loans, and all payments of
Facility Fees are to be divided pro rata among the Lenders in proportion to the
extensions of credit outstanding from each Lender or, if no such Loans are then
outstanding, in accordance with their respective Commitment Percentages.  Any
sums obtained from the Borrower by any Lender by reason of the exercise of its
rights of set-off, banker's lien or in collection shall be shared (net of costs)
pro rata among the Lenders on the basis of the principal amount of Loans
outstanding.  Nothing in this Section 8.10 shall be deemed to require the
sharing among the Lenders of collections specifically relating to, or of the
proceeds of any collateral securing, any other Indebtedness of the Borrower to
any Lender.

8.11            Successor Agent.

8.11a            Resignation of Agent.  The Agent may resign as Agent hereunder
by giving 30 days' prior written notice to the Lenders and the Borrower.  If
such notice shall be given, the Lenders shall appoint a successor agent for the
Lenders, during such 30 day period, which successor agent shall be reasonably
satisfactory to the Borrower, to serve as agent hereunder and under the several
Loan Documents.  If at the end of such 30 day period, the Lenders have not
appointed such a successor, the Agent shall use reasonable commercial efforts to
procure a successor reasonably satisfactory to the Lenders and the Borrower, to
serve as agent for the Lenders hereunder and under the several Loan Documents. 
Any such successor agent shall succeed to the rights, powers and duties of the
Agent.

8.11b            Rights of the Former Agent.  Upon the appointment of such
successor agent or upon the expiration of such 30 day period (or any longer
period to which the Agent has agreed), the former Agent's rights, powers and
duties as Agent shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement.  After
any retiring Agent's resignation hereunder as Agent hereunder, the provisions of
this Article VIII shall inure to the benefit of such retiring Agent as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

8.12            Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default unless the Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Event of Default and stating that such notice is a
"notice of default".

8.13            Notices.  The Agent shall promptly send to each Lender a copy of
all notices received from the Borrower pursuant to the provisions of this
Agreement or the other Loan Documents promptly upon receipt thereof.  The Agent
shall promptly notify the Borrower and the other Lenders of each change in the
Base Rate and the effective date thereof.

8.14            Holders of Notes.  The Agent may deem and treat any payee of any
Note as the owner thereof for all purposes hereof unless and until written
notice of the assignment or transfer thereof shall have been filed with the
Agent.  Any request, authority or consent of any person who at the time of
making such request or giving such authority or consent is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

8.15            Calculations.  In the absence of gross negligence or willful
misconduct, the Agent shall not be liable for any error in computing the amount
payable to any Lender whether in respect of the Loans, Fees or any other amounts
due to the Lenders under this Agreement.  In the event an error in computing any
amount payable to any Lender is made, the Agent, the Borrower and each affected
Person shall, forthwith upon discovery of such error, make such adjustments as
shall be required to correct such error, and any compensation therefor will be
calculated at the Federal Funds Effective Rate.

8.16            Beneficiaries.  Except as expressly provided herein, the
provisions of this Article VIII are solely for the benefit of the Agent and the
Lenders, and the Borrower shall not have any rights to rely on or enforce any of
the provisions hereof.  In performing its functions and duties under this
Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.

ARTICLE IX.            GENERAL PROVISIONS

9.1            Amendments and Waivers.  Subject to the remaining provisions of
this Section 9.1, the Agent, the Lenders and the Borrower may, from time to
time, enter into amendments, extensions, renewals, modifications, supplements
and replacements to and of this Agreement, the Notes or the other Loan Documents
and the Lenders or the Required Lenders, as the case may be, may, from time to
time, waive compliance with a provision thereof.  No amendment, renewal,
modification, extension, supplement, replacement or waiver of any provision of
this Agreement, the Notes or the other Loan Documents or consent to any
departure therefrom by the Borrower shall be effective unless it is in writing
and is signed by the Required Lenders (or the Agent with the written consent of
the Required Lenders), and then such waiver or consent shall be effective only
for the specific instance and for the specific purpose for which it is given;
provided, however, that no amendment, renewal, modification, waiver or consent,
unless in writing and signed by all of the Lenders (or the Agent with the
written consent of all of the Lenders), shall do any of the following:

(A)            increase the Commitment of any Lender or subject any Lender to
any additional obligations hereunder;

(B)            increase any Lender's Commitment Percentage or decrease the
aggregate or individual unpaid principal amount of the Notes, or forgive the
payment of the principal or interest payable on the Notes;

(C)            waive an Event of Default in the payment of principal and/or
interest due hereunder and under any of the Notes;

(D)            decrease the interest rate relating to the Loans;

(E)            postpone any date fixed for any payment of principal of or
interest on the Loans, the Facility Fee, or any other obligations of the
Borrower set forth in Article II;

(F)            reduce the Facility Fee; or

(G)            amend the definition of the term "Required Lenders" or amend or
waive the provisions of this Section 9.1.

Any such supplemental agreement shall apply equally to the Borrower and each of
the Lenders and shall be binding upon the Borrower, the Lenders, the Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
Lenders and the Agent shall be restored to their former positions and rights,
and any Event of Default waived shall be deemed to be cured and not continuing,
but no such waiver shall extend to any subsequent or other Event of Default, or
impair any right consequent thereon.

9.2            Expenses.  The Borrower shall pay:

(i)            All reasonable costs and expenses of the Agent (including without
limitation the reasonable fees and disbursements of the Agent's special counsel,
Edwards & Angell, LLP and any reasonable accounting, consulting, brokerage or
other similar professional fees or expenses, and any reasonable fees or expenses
associated with travel or other costs relating to any appraisals or examinations
conducted in connection with the Loans) incurred in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and any and all other documents and instruments prepared in
connection herewith, including but not limited to all amendments, extensions,
modifications, replacements, waivers, consents and other documents and
instruments prepared or entered into from time to time;

(ii)            All costs and expenses of the Agent and the Lenders (including
without limitation the fees and disbursements of the Agent's and the Lenders'
counsels, which may be in house counsel) in connection with (A) the enforcement
of this Agreement and the other Loan Documents arising pursuant to a breach by
the Borrower of any of the terms, conditions, representations, warranties or
covenants of any Loan Document, and (B) defending or prosecuting any actions,
suits or proceedings relating to any of the Loan Documents.

All of such costs and expenses shall be payable by the Borrower to the Lenders
or the Agent, as the case may be, upon demand or as otherwise agreed upon by the
Lenders or the Agent and the Borrower, and shall constitute Bank Indebtedness
under this Agreement.  The Borrower further agrees to pay, and save the Agent
and the Lenders harmless from any and all liability for, any stamp or other
taxes which may be payable with respect to the execution or delivery of this
Agreement or the issuance of the Notes.  The Borrower's obligation to pay such
costs and expenses shall survive the termination of this Agreement and the
repayment of the Bank Indebtedness.

9.3            Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made on the earlier of (i) when delivered, or (ii) three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Agent, and as set forth in an administrative questionnaire
delivered to the Agent in the case of the Lenders, or to such other address as
may be hereafter notified by the respective parties hereto:

Borrower:                                            NUI Utilities, Inc.

            550 Route 202-206

            P. 0. Box 760

            Bedminster, NJ 07921

            Attention:    Treasurer

            Telecopier:   (908) 781-0718

                        Telephone:  (908) 781-0500

The Agent:            Fleet National Bank

            100 Federal Street

            Mail Stop:  MADE 10008A

            Boston, Massachusetts  02110

            Attention:   Mr. Stephen J. Hoffman

            Telephone:  (617) 434-6520

            Telecopier:  (617) 434-3652

9.4            Tax Withholding.  At least five Business Days prior to the first
date on which interest or fees are payable hereunder for the account of each
Lender, each Lender or assignee or participant of a Lender that is not
incorporated under the laws of the United States of America or a state thereof
agrees that it will deliver to the Agent and the Borrower two duly completed
copies of either (i) IRS Form W-9, 1001 or 4224 or such other applicable form
prescribed by the IRS, certifying in each case that such Lender or assignee or
participant of a Lender is entitled to receive payments under this Agreement or
its Notes without deduction or withholding of United States federal income
taxes, or is subject to such tax at a reduced rate under an applicable tax
treaty or (ii) IRS Form W-8 or such other applicable form prescribed by the IRS
or a certificate of such Lender or assignee or participant of a Lender
indicating that no such exemption or reduced rate of taxation is allowable with
respect to such payments.  Each Lender or assignee or participant of a Lender
which delivers an IRS Form W-8, W-9, 4224, 1001 or other such applicable form
further undertakes to deliver to the Agent and the Borrower two additional
copies of any such form (or any successor form) on or before the date on which
that form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Agent, either certifying that such Lender or
assignee or participant of a Lender is entitled to receive payments under this
Agreement or its Notes without deduction or withholding of any United States
federal income taxes or is subject to such tax at a reduced rate under an
applicable tax treaty or stating the date on which that no such exemption or
reduced rate is allowable.  The Agent shall be entitled to withhold, from each
payment hereunder or under the Notes payable to it, United States federal income
taxes at the full withholding rate unless each Lender referred to in the first
sentence of this Section 9.4 establishes an exemption or at the applicable
reduced rate established pursuant to the above provisions.

9.5            Successors and Assigns.  This Agreement shall be binding upon the
Borrower, the Agent and the Lenders and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Agent and the Lenders and
the successors and assigns of the Agent and the Lenders; provided, that the
Borrower shall not assign its rights or duties hereunder or under any of the
other Loan Documents without the prior written consent of the Lenders.

9.6            Assignments and Participations.

9.6a            Assignments.  Subject to the remaining provisions of this
Subsection 9.6a, any Lender (a "Transferor Lender"), at any time, in the
ordinary course of its commercial banking business and in accordance with
applicable law, may sell to one or more financial institutions (individually a
"Purchasing Lender"), a portion or all of its rights and obligations under this
Agreement and the Notes then held by it, pursuant to an Assignment and
Assumption Agreement substantially in the form of Exhibit "F" executed by the
Transferor Lender, such Purchasing Lender, the Borrower (if applicable) and the
Agent; subject, however to the following requirements:

(i)            Each such assignment must be in a minimum amount of $5,000,000,
or, if in excess thereof, in integral multiples of $1,000,000, unless such
assignment shall be in the full amount of such Lender's Commitment;

(ii)            During the first 90 days following the Closing Date, each
assignment made shall become effective only on a date which coincides with the
expiration date of any Interest Period then in effect, unless the Agent agrees
to waive this provision;

(iii)            The Agent and the Borrower must each give its prior consent to
any such assignment which consent shall not be unreasonably withheld; it being
agreed that it shall not be deemed unreasonable for the Borrower to decline to
consent to such assignment if (A) such assignment would result in incurrence of
additional costs to the Borrower under Article II, or (B) the proposed assignee
has not provided to the Borrower any tax forms received under Section 9.4;
provided, however, no consent is required for the transfer by a Lender to its
Affiliate or to another Lender so long as the conditions in clauses (A) and (B)
immediately above are satisfied; and

(iv)            The Transferor Lender shall pay to the Agent a $3,500 service
fee for each such transfer at the time of each such transfer;

provided, however the restrictions set forth in item (i) above shall not apply
(x) in the case of an assignment by a Lender to an Affiliate of such Lender or
(y) in the case of any assignment by any Transferor Lender upon the occurrence
and during the continuation of an Event of Default, and provided further, that
upon the occurrence and during the continuance of an Event of Default the
consent of the Borrower to any assignment is not required.

Upon the execution, delivery, acceptance and recording of any such Assignment
and Assumption Agreement, from and after the Transfer Effective Date determined
pursuant to such Assignment and Assumption Agreement, all parties hereto agree
that (a) the Purchasing Lender thereunder shall be a party hereto as a Lender
and, to the extent provided in such Assignment and Assumption Agreement, shall
have the rights and obligations of a Lender hereunder with a Commitment as set
forth therein, and (b) the Transferor Lender thereunder shall, to the extent
provided in such Assignment and Assumption Agreement, be released from its
obligations as a Lender under this Agreement.  Such Assignment and Assumption
Agreement shall be deemed to amend this Agreement (without further action) to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender as a Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such Transferor Lender under this
Agreement and its Notes.  On or prior to the Transfer Effective Date, the
Borrower shall execute and deliver to the Agent, in exchange for the surrendered
Notes held by the Transferor Lender, new Notes to the order of such Purchasing
Lender in an amount equal to the Commitment or the Loans assumed by it and
purchased by it pursuant to such Assignment and Assumption Agreement, and new
Notes to the order of the Transferor Lender in an amount equal to the Commitment
or the Loans retained by it hereunder.

In addition to the assignments permitted above, any Lender may assign and pledge
all or any portion of its Loans and Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank.  No such assignment shall release the assigning Lender from its
obligations and duties hereunder.

9.6b            Assignment Register.  The Agent shall maintain, at its address
referred to in Subsection 9.3, a copy of each Assignment and Assumption
Agreement delivered to it and a register (the "Register") for the recordation of
the names and addresses of the Lenders and the amount of the Loans owing to each
Lender from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loans recorded therein for all purposes of this Agreement.  The Register shall
be available at the office of the Agent set forth in Subsection 9.3 for
inspection by either Borrower or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

9.6c            Participations.  Each Lender, in the ordinary course of its
commercial banking business and in accordance with applicable law, may sell to
one or more Participants a participating interest in any Loan owing to such
Lender, the interest of such Lender in any Notes or the Commitment of such
Lender.  In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender's obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of its Notes for all purposes under this Agreement and the Borrower, the
other Lenders and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement or its Notes and the Participants shall have voting rights only with
respect to matters described in items (B), (C), (D), (E) and (F) of Section 9.l.

9.7            Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. 

9.8            Survival.  All representations, warranties, covenants and
agreements of the Borrower contained herein in the Notes or in the other Loan
Documents or made in writing in connection herewith or therewith shall survive
the issuance of the Notes and shall continue in full force and effect so long as
the Borrower may borrow hereunder and so long thereafter until payment in full
of all the Notes and the Bank Indebtedness.

9.9            Governing Law.  This Agreement, each Note and each other Loan
Document shall be a contract made under, governed by and construed in accordance
with the laws of the State of New Jersey without reference to the provision
thereof regarding conflicts of law except where such law is superseded by
applicable Federal law.

9.10            Non-Business Days.  Except as otherwise specifically required
pursuant to the terms of this Agreement, whenever any payment hereunder or under
the Notes is due and payable on a day which is not a Business Day, such payment
may be made on the next succeeding Business Day.

9.11            Integration.  This Agreement constitutes the entire agreement
between the parties relating to this financing transaction and it supersedes all
prior understandings and agreements, whether written or oral, between the
parties hereto concerning the subject matter of this Agreement.

9.12            Headings.  Article, Section and other headings used in this
Agreement are intended for convenience only and shall not affect the meaning or
construction of this Agreement.

9.13            Set-Off.  The Borrower hereby gives to the Lenders a lien and
security interest for the amount of any Bank Indebtedness upon and in any
property, credits, securities or money of the Borrower which may at any time be
delivered to, or be in the possession of, or owed by any Lender in any capacity
whatever, including the balance of any deposit account but excluding any trust
or fiduciary accounts, in each case maintained by the Borrower with such
Lender.  The Borrower hereby authorizes each Lender in case of an Event of
Default, at such Lender's option, at any time and from time to time, to apply,
at the discretion of such Lender, to the payment of Bank Indebtedness, any and
all such property, credits, securities or money now or hereafter in the hands of
such Lender belonging or owed to the Borrower.  Nothing herein shall restrict
any Lender's ability to set off any property, credits, securities or money of
the Borrower which may at any time be delivered to, or be in possession or owed
to any Lender in any capacity whatever to satisfy an independent obligation of
the Borrower to the Lender.

9.14            Consent to Forum.  The parties hereto each hereby irrevocably
consents to the nonexclusive jurisdiction of the Courts of the Commonwealth of
Massachusetts or any Federal court sitting therein in any action or proceeding
arising out of or relating to this Agreement, the Notes or the other Loan
Documents, and each party agrees that a summons and complaint commencing an
action or proceeding in either of such courts shall be properly served and shall
confer personal jurisdiction if served personally or by certified mail to the
party at its respective address set forth in Section 9.3, or as otherwise
provided under the laws of the Commonwealth of Massachusetts.  Further, the
parties hereby specifically waive and hereby acknowledge that the parties are
estopped from raising any claim that any such court lacks personal jurisdiction
over such party so as to prohibit either such court from adjudicating any issues
raised in a complaint filed with any such court against the Borrower or the
Lenders concerning this Agreement.

9.15            Waiver of Jury Trial.  Each of the Agent, the Lenders and the
Borrower hereby knowingly, voluntarily and intentionally waive any rights they
may have to a trial by jury in respect of any litigation based hereon, or
arising out of, under, or in connection with, this Agreement or any other Loan
Document, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of the Agent, the Lenders or the Borrower relating
hereto or thereto. Except as prohibited by law, the Borrower hereby waives any
right it may have to claim or recover in any litigation any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Borrower acknowledges and agrees that it has received full
and sufficient consideration for this provision (and each other provision of
each other Loan Document to which it is a party) and that this provision is a
material inducement for the Lenders to enter into this Agreement and each such
other Loan Document.

9.16            Indemnity.  The Borrower hereby agrees to indemnify the Agent,
the Lenders and each of their respective directors, officers, employees,
attorneys, agents and Affiliates against, and hold each of them harmless from,
any loss, liabilities, damages, claims, and reasonable costs and expenses, joint
or several (including reasonable attorneys' fees and disbursements reasonably
incurred by any such Person in connection with the preparation for or defense of
any pending or threatened claim, action or proceeding), suffered or incurred by
any of them under any applicable federal or state law or otherwise caused by,
arising out of, resulting from or in any manner connected with, the execution,
delivery and performance of each of the Loan Documents, the Loans and any and
all transactions related to or consummated in connection with the Loans.  The
indemnity set forth in this Section 9.16 shall be in addition to any other
obligations or liabilities of the Borrower to the Agents or the Lenders, or at
common law or otherwise.  The provisions of this Section 9.16 shall survive the
payment of the Bank Indebtedness and the termination of this Agreement.  The
foregoing provisions of this Section 9.16 to the contrary notwithstanding, the
Borrower shall not be obligated to indemnify the Agent, or any Lender pursuant
to this Section 9.16 for (i) any losses, liabilities, damages, claims or costs
suffered or incurred by any of them in connection with the administrative
transfer of funds in connection with this Agreement and which arise directly
from the Agent's or such Lender's negligence or willful misconduct, or (ii) any
other losses, liabilities, damages, claims, or costs which arise directly from
the Agent's, or such Lender's gross negligence or willful misconduct.  All
amounts owed pursuant to this Section 9.16 shall be part of the Bank
Indebtedness.

9.17            Counterparts.  This Agreement and any amendment, modification,
extension or renewal hereto or hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute but
one and the same instrument.  In proving this Agreement or any amendment,
modification, extension or renewal, it shall not be necessary to produce or
account for more than one such counterpart signed by the other party against
whom enforcement is sought.

9.18            Replacement of Note.  Upon receipt of an affidavit of an officer
of any Lender or the Agent (including an indemnification agreement reasonably
satisfactory to the Borrower) as to the loss, theft, destruction or mutilation
of any Note or any other Loan Document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other Loan Document, the Borrower will issue, in
lieu thereof, a replacement Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,

have caused this Credit Agreement to be executed by their respective officers
thereunto duly authorized as of the date first written above.

                        NUI UTILITIES, INC.

By:    /s/   A.. MARK ABRAMOVIC

Name:    A. Mark Abramovic

Title        Vice President

By:  /s/  CHARLES N. GARBER

Name:    Charles N. Garber

Title:       Treasurer


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Credit Agreement by and among NUI UTILITIES, INC., THE LENDERS
PARTY HERETO, FLEET NATIONAL BANK, as Agent, and FLEET SECURITIES, INC., as
Arranger, to be executed by its duly authorized officers as of the date first
above written.

Commitment:FLEET NATIONAL BANK

$45,000,000

Commitment Percentage:                        By:    /s/ CHARU MANI            

            100%

                        Name:      Charu Mani

            Title:         Vice President

FLEET SECURITIES, INC.,

as Arranger

                        By:   /s/ JEFFREY BLOOMQUIST                     

           

                        Name:      Jeffrey Bloomquist

 

            Title:         Vice President